Exhibit 10.6

EXECUTION VERSION

MASTER LEASE AND ACCESS AGREEMENT

Effective as of January 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATIONS

     1   

1.1

 

Definitions

     1   

1.2

 

Interpretation

     1   

1.3

 

Independent Obligations

     1   

1.4

 

Prior Leases

     1   

ARTICLE 2 DEMISE OF APPLICABLE PREMISES AND TERM

     2   

2.1

 

Demise of Applicable Premises and Applicable Term

     2   

2.2

 

Access

     2   

2.3

 

Rent

     3   

2.4

 

Place of Payment

     3   

2.5

 

Net Lease

     3   

ARTICLE 3 CONDUCT OF BUSINESS

     3   

3.1

 

Use of Applicable Premises

     3   

3.2

 

Waste

     3   

3.3

 

Governmental Regulations

     3   

3.4

 

Permits

     4   

3.5

 

Utilities

     5   

3.6

 

Tank Inspection and Repairs

     5   

3.7

 

Tank Inspection and Maintenance Plan

     6   

3.8

 

Notice of Planned Shutdown

     6   

ARTICLE 4 ALTERATIONS, ADDITIONS AND IMPROVEMENTS

     6   

4.1

 

Additional Improvements

     6   

4.2

 

Quality; Compliance with Applicable Laws

     6   

4.3

 

Ownership

     6   

4.4

 

No Liens

     7   

ARTICLE 5 MAINTENANCE OF APPLICABLE PREMISES

     7   

5.1

 

Maintenance by Relevant Asset Owner

     7   

5.2

 

Operation

     7   

5.3

 

Surrender of Applicable Premises

     7   

5.4

 

Release of Hazardous Substances

     7   

ARTICLE 6 TAXES, ASSESSMENTS

     8   

6.1

 

Relevant Asset Owner’s Obligation to Pay

     8   

6.2

 

Manner of Payment

     8   

ARTICLE 7 EMINENT DOMAIN; CASUALTY; INSURANCE

     9   

7.1

 

Total Condemnation of Applicable Premises

     9   

7.2

 

Partial Condemnation

     9   

7.3

 

Damages and Right to Additional Property

     9   

7.4

 

Insurance

     9   

ARTICLE 8 ASSIGNMENT AND SUBLETTING

     10   

8.1

 

Assignment and Subletting

     10   

 

i



--------------------------------------------------------------------------------

8.2

 

Release of Assigning Party

     10   

ARTICLE 9 DEFAULTS; REMEDIES; TERMINATION

     10   

9.1

 

Default

     10   

9.2

 

Related Refinery Owner’s Remedies

     11   

9.3

 

Relevant Asset Owner’s Remedies

     11   

ARTICLE 10 LIABILITY AND INDEMNIFICATION

     12   

10.1

 

Limitation of Liability; Indemnity

     12   

10.2

 

Survival

     12   

ARTICLE 11 OPTION

     12   

11.1

 

Applicability of Option

     12   

11.2

 

Grant of Option

     12   

11.3

 

Determination of Fair Market Value

     12   

11.4

 

Cooperation

     13   

11.5

 

Survival

     13   

ARTICLE 12 GENERAL PROVISIONS

     13   

12.1

 

Estoppel Certificates

     13   

12.2

 

Notices

     13   

12.3

 

Severability

     13   

12.4

 

Time of Essence

     14   

12.5

 

Captions

     14   

12.6

 

Entire Agreement

     14   

12.7

 

Waivers

     14   

12.8

 

Incorporation by Reference

     14   

12.9

 

Binding Effect

     14   

12.10

 

Amendment

     14   

12.11

 

No Partnership

     14   

12.12

 

No Third Party Beneficiaries

     14   

12.13

 

Governing Law

     14   

12.14

 

Cooperation

     15   

12.15

 

Further Assurances

     15   

12.16

 

Waiver of the Related Refinery Owner’s Lien

     15   

12.17

 

Recording

     15   

12.18

 

Warranty of Peaceful Possession

     15   

12.19

 

Survival

     15   

12.20

 

AS IS, WHERE IS

     16   

12.21

 

Relocation of Pipelines; Amendment

     16   

12.22

 

Counterparts

     16   

12.23

 

Joinder by Affiliates of Parties

     16   

EXHIBITS

 

Exhibit A

 

-

 

Parties

Exhibit B

 

-

 

Definitions

Exhibit C

 

-

 

Interpretation

Exhibit D

 

–

 

Applicable Term and Applicable Assets

Exhibit D-1

 

–

 

Applicable Assets: El Dorado Refinery Complex

Exhibit D-2

 

–

 

Applicable Assets: Cheyenne Refinery Complex

 

ii



--------------------------------------------------------------------------------

Exhibit D-3

 

–

  

Applicable Assets: Tulsa Refinery Complex

Exhibit D-4

 

–

  

Applicable Assets: Woods Cross Refinery Complex

Exhibit D-5

 

–

  

Applicable Assets: Woods Cross Pipeline Pad

Exhibit D-6

 

–

  

Applicable Assets: Navajo Refinery Complex

Exhibit D-7

 

–

  

Applicable Assets: Artesia Pump and Receiving Stations

Exhibit E

 

–

  

Description of Applicable Premises

Exhibit E-1

 

–

  

Legal Description for El Dorado Refinery Complex

Exhibit E-2

 

–

  

Legal Description for Cheyenne Refinery Complex

Exhibit E-3

 

–

  

Legal Description for Tulsa Refinery Complex

Exhibit E-4

 

-

  

Legal Description for Woods Cross Refinery Complex

Exhibit E-5

 

–

  

Legal Description for Woods Cross Pipeline Pad

Exhibit E-6

 

–

  

Legal Description for Navajo Refinery Complex

Exhibit E-7

 

–

  

Legal Description for Artesia Pump and Receiving Stations

 

iii



--------------------------------------------------------------------------------

MASTER LEASE AND ACCESS AGREEMENT

This Master Lease and Access Agreement (this “Lease”) is entered into as of
October 16, 2015 to be effective as of 12:00 a.m. Central Time (the “Effective
Time”) on January 1, 2015 (the “Effective Date”) by and between the Parties set
forth on Exhibit A.

RECITALS:

A. Pursuant to certain transactions, each Relevant Asset Owner acquired its
Applicable Assets located at the Refinery Complex from the Related Refinery
Owner.

B. In connection with each such acquisition, each Related Refinery Owner and
Relevant Asset Owner entered into a Prior Lease pursuant to which the Related
Refinery Owner leases to the Relevant Asset Owner real property at the Related
Refinery Owner’s Refinery Complex on which all or a part of the Applicable
Assets are located.

C. The Parties are concurrently entering into a Master Site Services Agreement
pursuant to which each Related Refinery Owner has agreed to provide certain
services to the Relevant Asset Owner in connection with the Applicable Assets
located at each Refinery Complex.

D. The Parties now desire to amend and restate in its entirety their respective
Prior Leases from and after the Effective Time, all in accordance with the terms
and conditions set forth in this Lease.

NOW, THEREFORE, for and in consideration of the Applicable Premises and the
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. Capitalized terms used throughout this Lease and not otherwise
defined herein has the meanings set forth on Exhibit B.

1.2 Interpretation. Matters relating to the interpretation of this Agreement are
set forth on Exhibit C.

1.3 Independent Obligations. The Parties hereby acknowledge and agree that
(a) the obligations of each Relevant Asset Owner and each Related Refinery Owner
are independent of any obligation of any other Relevant Asset Owner and Related
Refinery Owner, (b) the Parties shall look solely to their counterparty (as
identified on Exhibit A) for fulfillment of their respective obligations under
this Agreement; and (c) no Relevant Asset Owner or Related Refinery Owner shall
be obligated to fulfill any of the obligations of any other Relevant Asset Owner
or Related Refinery Owner and shall have no liability for such obligations.

1.4 Prior Leases. This Lease shall amend and restate each Prior Lease in its
entirety from and after the Effective Time. It is the Parties’ intent that the
terms and provisions of this Lease shall be effective and govern from and after
the Effective Time. Any matter first arising prior to the Effective Time shall
be governed by the respective Prior Lease related thereto.



--------------------------------------------------------------------------------

ARTICLE 2

DEMISE OF APPLICABLE PREMISES AND TERM

2.1 Demise of Applicable Premises and Applicable Term.

2.1.1 Demise of Applicable Premises. In consideration of the rents, covenants,
and agreements set forth herein and subject to the terms and conditions hereof,
each Related Refinery Owner hereby leases to the Relevant Asset Owner and each
Relevant Asset Owner hereby leases from the Related Refinery Owner, the
Applicable Premises for the Applicable Term; provided, however, the Relevant
Asset Owner may terminate this Lease (with respect to itself only) at the end of
the Applicable Term or by delivering written notice to the Related Refinery
Owner, on or before 180 days prior to the end of the Applicable Term, that the
Relevant Asset Owner has elected to terminate this Lease (with respect to itself
only).

2.1.2 Early Termination by the Relevant Asset Owner. At the Relevant Asset
Owner’s option, such Relevant Asset Owner may terminate this Lease (with respect
to itself only), by providing written notice to the Related Refinery Owner on or
before 180 days prior to the desired termination date if the Relevant Asset
Owner ceases to operate the Applicable Assets at the Applicable Premises or
ceases its business operations. In the event of such termination pursuant to
this Section 2.1.2, such Related Refinery Owner shall retain the remaining Rent
for the then current 12-month rental period as set forth in Section 2.3 as its
sole and exclusive remedy for such early termination and shall refund to the
Relevant Asset Owner any Rent relating to any period after such 12-month period.

2.2 Access.

2.2.1 Access. Each Related Refinery Owner hereby grants to the Relevant Asset
Owner and its Affiliates, agents, employees and contractors (collectively, the
“Relevant Asset Owner Parties”) free of charge, non-exclusive right of access to
and use of those portions of such Related Refinery Owner’s Refinery Complex that
are reasonably necessary for access to and/or the operation of the Applicable
Assets by the Relevant Asset Owner as a stand-alone enterprise (the “Shared
Access Facilities”), all so long as such access and use by any of the Relevant
Asset Owner Parties does not unreasonably interfere in any material respect with
The Related Refinery Owner’s operations at the Refinery Complex and complies
with the Related Refinery Owner’s rules, norms and procedures governing safety
and security at the Refinery Complex. The provisions of this Section 2.2.1
relate only to access and use of the Shared Access Facilities, and the Master
Site Services Agreement shall cover all services that are to be provided by the
Related Refinery Owner under the terms of the Master Site Services Agreement.

2.2.2 Retained Rights. Each Related Refinery Owner hereby retains for itself and
its Affiliates, agents, employees and contractors (collectively, the “Related
Refinery Owner’s Parties”), the right of access to the Applicable Premises and
the Applicable Assets located at the Refinery Complex of such Related Refinery
Owner:

(a) to determine whether the conditions and covenants contained in this Lease
are being kept and performed,

(b) to comply with Environmental Laws, and

(c) to inspect, maintain, repair, improve and operate the Service Assets and the
Shared Access Facilities and any assets of such Related Refinery Owner located
on such Applicable Premises or to install or construct any structures or
equipment necessary for the maintenance, operation or improvement of any such
assets or the installation, construction or maintenance of any Connection
Facilities,

 

2



--------------------------------------------------------------------------------

in each case, so long as such access by the Related Refinery Owner’s Parties
does not unreasonably interfere in any material respect with the Relevant Asset
Owner’s operations on the Applicable Premises and complies with such Relevant
Asset Owner’s rules, norms and procedures governing safety and security at the
Applicable Premises.

2.3 Rent. As rental for the Applicable Premises during the Term, each Relevant
Asset Owner agrees to pay to each Related Refinery Owner for each 12-month
period of the Term One Hundred and 00/100 ($100.00) (the “Rent”) on or before
the 1st day of each 12-month period, the first such payment being due within 30
days of the Commencement Date of the Term.

2.4 Place of Payment. All Rent shall be payable at the Related Refinery Owner’s
address set forth the Omnibus Agreement.

2.5 Net Lease. Except as otherwise expressly provided herein and in the
Ancillary Agreements, this is a net lease and the Related Refinery Owner shall
not at any time be required to pay any costs associated with the maintenance,
repair, alteration or improvement of the Applicable Premises or to provide any
services or do any act or thing with respect to the Applicable Premises or any
part thereof or any appurtenances thereto. The Rent reserved herein shall be
paid without any claim on the part of the Relevant Asset Owner for diminution,
setoff or abatement and nothing shall suspend, abate or reduce any Rent to be
paid hereunder, except as expressly provided herein.

ARTICLE 3

CONDUCT OF BUSINESS

3.1 Use of Applicable Premises. Each Relevant Asset Owner shall have the right
to use the Applicable Premises:

(a) for the purpose of owning, operating, maintaining, repairing, replacing,
improving, and expanding the Applicable Assets and the Additional Improvements,
and

(b) for any other lawful purpose associated with the operation and ownership of
the Applicable Assets and the Additional Improvements.

3.2 Waste . Subject to the obligations of the Related Refinery Owner under the
Ancillary Agreements, the Relevant Asset Owner shall not commit, or suffer to be
committed, any waste to the Applicable Premises, ordinary wear and tear or
casualty excepted.

3.3 Governmental Regulations.

3.3.1 Compliance with Governmental Requirements. Subject to the obligations of
the Related Refinery Owner to the Relevant Asset Owner under this Lease and the
Ancillary Agreements including the indemnity provisions contained in the Omnibus
Agreement, the Relevant Asset Owner shall, at the Relevant Asset Owner’s sole
cost and expense, at all times:

(a) comply with all applicable requirements (including requirements under
Environmental Laws) of all Governmental Authorities now in force, or which may
hereafter be in force, pertaining to the Applicable Premises, and

 

3



--------------------------------------------------------------------------------

(b) faithfully observe all Applicable Laws now in force or which may hereafter
be in force pertaining to the Applicable Premises or the use, maintenance or
operation thereof.

3.3.2 Notices. Each Relevant Asset Owner shall give prompt written notice to the
Related Refinery Owner of such Relevant Asset Owner’s receipt from time to time
of any notice of non-compliance, order or other directive from any court or
other Governmental Authority under Applicable Laws, including Environmental
Laws, relating to the Applicable Premises.

3.3.3 Right to Remedy. If a Related Refinery Owner reasonably believes at any
time that a Relevant Asset Owner is not complying with all applicable legal
requirements (including requirements under Environmental Laws) with respect to
the Applicable Assets and Additional Improvements, it will provide reasonable
notice to the Relevant Asset Owner of such condition. If such Relevant Asset
Owner fails to take appropriate action to cause such assets to comply with
Applicable Laws or take other actions required under Applicable Laws within 30
days of the Related Refinery Owner’s reasonable notice, the Related Refinery
Owner may, without further notice to such Relevant Asset Owner, take such
actions for such Relevant Asset Owner’s account. Within 30 days following the
date the Related Refinery Owner delivers to such Relevant Asset Owner evidence
of payment for those actions by the Related Refinery Owner reasonably necessary
to cause the Applicable Assets and Additional Improvements to achieve compliance
with Applicable Laws because of such Relevant Asset Owner’s failure to do so,
the Relevant Asset Owner shall reimburse the Related Refinery Owner all amounts
paid by the Related Refinery Owner on such Relevant Asset Owner’s behalf.

3.4 Permits.

3.4.1 Environmental Permits. Notwithstanding the Relevant Asset Owner’s
obligation to maintain and operate the Applicable Assets and Additional
Improvements and comply with Applicable Laws, the Related Refinery Owner and the
Relevant Asset Owner acknowledge that the Related Refinery Owner may, as
required by any applicable Governmental Authorities, maintain Environmental
Permits under the federal Clean Air Act or similar state statutes in its name.
Consequently and also for the ease of administration, the Related Refinery Owner
may maintain in its name such air quality Environmental Permits and other
authorizations applicable to all, or part of, the Applicable Assets and
Additional Improvements and may be responsible for making any reports or other
notifications to Governmental Authorities pursuant to such Permits or Applicable
Laws; provided that upon the Related Refinery Owner’s written request the
Relevant Asset Owner shall apply for, attempt to obtain and, if obtained,
maintain any such Environmental Permits in its name. Except as provided in the
preceding sentence, nothing in this Lease shall reduce the Relevant Asset
Owner’s obligations under Applicable Laws with respect to the Applicable Assets
and Additional Improvements.

3.4.2 Violation of Environmental Permits. If the Related Refinery Owner or one
of such Affiliates receives a notice of violation or enforcement action from the
U.S. Environmental Protection Agency or a state agency alleging non-compliance
with such Environmental Permits, and such non-compliance relates to the
Applicable Assets, then the Relevant Asset Owner (and not the Related Refinery
Owner or its Affiliates), will be responsible for responding to any such notice
of violation or enforcement action. The Related Refinery Owner shall have the
right, but not the duty, to be fully informed and to participate in the
prosecution and/or settlement of any notice of violation or enforcement action
relating to such Applicable Assets.

3.4.3 Cheyenne RCRA Order. Frontier Cheyenne will retain responsibility for
complying with the terms of the Cheyenne RCRA Order, including all obligations
that apply or relate to the Applicable Assets located at the Cheyenne Refinery
Complex. Cheyenne Logistics will and will cause its Affiliates to cooperate with
and support Frontier Cheyenne and its Affiliates in satisfying any

 

4



--------------------------------------------------------------------------------

applicable compliance and reporting obligations under the Cheyenne RCRA Order or
Environmental Permits as they relate to the Cheyenne Assets and does hereby
authorize Frontier Cheyenne to submit all reports, certifications and other
compliance related submissions on its behalf in satisfaction of such compliance
and reporting obligations. Cheyenne Logistics confirms that it has received a
copy of the Cheyenne RCRA Order. If, as a result of future circumstances or
construction, it becomes necessary for Frontier Cheyenne or Cheyenne Logistics
(or their Affiliates) to obtain additional Environmental Permit(s) that relate
to assets that will be located at the Cheyenne Refinery Complex but owned by
Cheyenne Logistics or its Affiliates, such Environmental Permit(s) shall be held
by or in the name of Frontier Cheyenne or its Affiliates and shall be subject to
the provisions of this Section 3.4.3 to the same extent as if the assets to
which such Environmental Permit(s) relate were originally included in the
Applicable Assets at the Cheyenne Refinery Complex.

3.4.4 El Dorado RCRA Order. Frontier El Dorado will retain responsibility for
complying with the terms of the El Dorado RCRA Order, including all obligations
that apply or relate to the El Dorado Assets. El Dorado Logistics will and will
cause its Affiliates to cooperate with and support Frontier El Dorado and its
Affiliates in satisfying any applicable compliance and reporting obligations
under the El Dorado RCRA Order or Environmental Permits as they relate to the
Applicable Assets located at the El Dorado Refinery Complex and does hereby
authorize Frontier El Dorado to submit all reports, certifications and other
compliance related submissions on its behalf in satisfaction of such compliance
and reporting obligations. El Dorado Logistics confirms that it has received a
copy of the El Dorado RCRA Order. If, as a result of future circumstances or
construction, it becomes necessary for Frontier El Dorado or El Dorado Logistics
(or their Affiliates) to obtain additional Environmental Permit(s) that relate
to assets that will be located at the El Dorado Refinery Complex but owned by El
Dorado Logistics or its Affiliates, such Environmental Permit(s) shall be held
by or in the name of Frontier El Dorado or its Affiliates and shall be subject
to the provisions of this Section 3.4.4 to the same extent as if the assets to
which such Environmental Permit(s) relate were originally included in the
Applicable Assets at the El Dorado Refinery Complex.

3.4.5 Indemnification. The Parties acknowledge that any costs, penalties, fines
or losses associated with responses to any notices of violation from the
Environmental Protection Agency or a state agency under any such Environmental
Permits (including the Cheyenne RCRA Order or the El Dorado RCRA Order) may be
the subject of indemnification under the Omnibus Agreement, and nothing in this
Section 3.4.5 shall be deemed to change, amend or expand the Parties’
obligations under such Omnibus Agreement provisions (other than with regard to
the obligation to respond to such notice of violation or enforcement).

3.5 Utilities. The Related Refinery Owner may, at its election, provide any
utilities (electricity, natural gas, water, steam, etc.) necessary for the
Relevant Asset Owner’s operation of the Applicable Assets in accordance with the
provisions of the Master Site Services Agreement. Any other necessary utilities
shall be provided by and at the sole expense of the Relevant Asset Owner

3.6 Tank Inspection and Repairs. Each Related Refinery Owner will reimburse the
Relevant Asset Owner for the cost of performing the first API 653 inspection on
each of the tanks included in the Applicable Assets (other than the tanks
included in the Malaga Pipeline System) and any repairs or tests or
consequential remediation that may be required to be made to such tanks as a
result of any discovery made during such inspection; provided, however, that if
a tank is two (2) years old or less or has been inspected and repaired during
the last twelve months prior to the applicable Commencement Date, then the
Relevant Asset Owner will bear the cost of any API 653 inspection and any
required repair, testing or consequential remediation of such tank. In addition,
the Relevant Asset Owner will be responsible for the costs of painting any tanks
included in the Applicable Assets that require it.

 

5



--------------------------------------------------------------------------------

3.7 Tank Inspection and Maintenance Plan. At least annually, the Relevant Asset
Owner shall prepare and submit to the Related Refinery Owner a tank inspection
and maintenance plan (which shall include an inspection plan, a cleaning plan, a
waste disposal plan, details regarding scheduling and a budget) for the tankage
included in the Applicable Assets. If the Related Refinery Owner consents to the
submitted plan (which consent shall not be unreasonably withheld, conditioned or
delayed), then the Relevant Asset Owner shall conduct tank maintenance in
conformity with such approved tank maintenance plan (other than any deviations
or changes from such plan to which the Related Refinery Owner consents (which
consent shall not be unreasonably withheld, conditioned or delayed)). Each
Relevant Asset Owner will use its commercially reasonable efforts to schedule
the activities under such maintenance plan to minimize disruptions to the
operations of the Related Refinery Owner at the Refinery Complex.

3.8 Notice of Planned Shutdown. Each Related Refinery Owner shall deliver to the
Relevant Asset Owner at least six months advance written notice of any planned
shut down or reconfiguration (excluding planned maintenance turnarounds) of the
Refinery Complex or any portion of the Refinery Complex of which the Related
Refinery Owner has advance notice that would reduce the output of the Refinery
Complex. Each Related Refinery Owner will use its commercially reasonable
efforts to mitigate any reduction in revenues or throughput obligations under
the Master Throughput Agreement that would result from such a shut down or
reconfiguration.

ARTICLE 4

ALTERATIONS, ADDITIONS AND IMPROVEMENTS

4.1 Additional Improvements. Subject to the provisions of this Article 4, each
Relevant Asset Owner may make any alterations, additions, improvements or other
changes to the Applicable Premises, and the Applicable Assets, and may request
that the Related Refinery Owner make any alterations, additions, improvements or
other changes to the Shared Access Facilities, as may be necessary or useful in
connection with the operation of the Applicable Assets (collectively, the
“Additional Improvements”). If such Additional Improvements require alterations,
additions or improvements to the Applicable Premises or any of the Shared Access
Facilities, the Relevant Asset Owner shall notify the Related Refinery Owner in
writing in advance and the parties shall:

(a) negotiate in good faith any increase to the fees paid by the Relevant Asset
Owner under the Master Site Services Agreement;

(b) provide for reimbursement of any material increase in cost (if any) to the
Related Refinery Owner under the Master Site Services Agreement that results
from any modifications to the Applicable Premises or the Shared Access
Facilities necessary to accommodate the Additional Improvements; or

(c) proceed in such manner as otherwise mutually agreed by the Parties.

4.2 Quality; Compliance with Applicable Laws. Any alteration, addition,
improvement or other change to the Applicable Assets or Additional Improvements
(and, if agreed by the Relevant Asset Owner and the Related Refinery Owner, to
the Applicable Premises and Shared Access Facilities) by the Relevant Asset
Owner shall be made in a good and workmanlike manner and in accordance with all
Applicable Laws.

4.3 Ownership. The Applicable Assets and all Additional Improvements shall
remain the property of the Relevant Asset Owner and shall be removed by the
Relevant Asset Owner within one year after termination of this Lease as to the
Applicable Premises (provided that such can be removed by the

 

6



--------------------------------------------------------------------------------

Relevant Asset Owner without unreasonable damage or harm to the Applicable
Premises or Refinery Complex) or, at the Relevant Asset Owner’s option
exercisable by notice to the Related Refinery Owner, surrendered to the Related
Refinery Owner upon the termination of this Lease.

4.4 No Liens. No Relevant Asset Owner shall have the right or power to create or
permit any lien of any kind or character on the Applicable Premises or Refinery
Complex by reason of repair or construction or other work. Unless otherwise
agreed in writing by the Relevant Asset Owner and the Related Refinery Owner, in
the event any such lien is filed against the Applicable Premises or Refinery
Complex, the Relevant Asset Owner shall cause such lien to be discharged or
bonded within 30 days of the date of filing thereof.

ARTICLE 5

MAINTENANCE OF APPLICABLE PREMISES

5.1 Maintenance by the Relevant Asset Owner. Except as otherwise expressly
provided in this Article 5 and in Article 7 or elsewhere in this Lease and
subject to the obligations of the Related Refinery Owner and the Relevant Asset
Owner under the Ancillary Agreements, including any indemnity provisions
contained in the Omnibus Agreement, the Relevant Asset Owner shall at its sole
cost, risk and expense at all times keep the Applicable Premises and the
Applicable Assets and Additional Improvements in good order and repair and in
compliance with all Applicable Laws and make all necessary repairs thereto,
structural and nonstructural, ordinary and extraordinary, and unforeseen and
foreseen. For the avoidance of doubt, the Related Refinery Owner shall maintain,
at its sole cost, risk and expense, any dikes, including those dikes surrounding
tanks owned by the Relevant Asset Owner and whether or not the entire dike is
located on the Applicable Premises, and any roads located on the Applicable
Premises. As used in this Article 5, the term “repairs” shall include all
necessary replacements, renewal, alterations and additions. All repairs made by
the Relevant Asset Owner shall be made in accordance with normal and customary
practices in the industry, in a good and workmanlike manner, and in accordance
with all Applicable Laws. The Relevant Asset Owner shall be responsible at its
sole cost and expense for the proper handling, removal and disposal of all
materials, debris, waste and Hazardous Substances generated or resulting from
such repair and maintenance activities, all in accordance with Applicable Laws.

5.2 Operation. Subject to the obligations of the Related Refinery Owner and the
Relevant Asset Owner in this Lease and under the Ancillary Agreements, including
any indemnity provisions contained in the Omnibus Agreement, the Relevant Asset
Owner covenants and agrees to operate the Applicable Assets and Additional
Improvements in accordance with normal and customary practices in the industry
and all Applicable Laws now in force, or which may hereafter be in force.

5.3 Surrender of Applicable Premises. The Relevant Asset Owner shall at the
expiration of the Applicable Term or at any earlier termination of this Lease as
to the Applicable Assets, surrender the Applicable Premises to the Related
Refinery Owner in as good condition as it received the same, ordinary wear and
tear and limitations permitted by Article 7 excepted and in accordance with the
provisions of Article 4.

5.4 Release of Hazardous Substances. The Relevant Asset Owner shall give prompt
notice to the Related Refinery Owner of any release of any Hazardous Substances
on or at the Applicable Premises or Shared Access Facilities that occur during
the Applicable Term. The Relevant Asset Owner shall immediately take all steps
necessary to contain or remediate (or both) any such release and provide any
governmental notifications required by Applicable Law. If the Related Refinery
Owner believes at any time that the Relevant Asset Owner is failing to contain
or remediate in compliance with all Applicable Laws (including Environmental
Laws) any release arising from the Relevant Asset Owner’s operation of

 

7



--------------------------------------------------------------------------------

the Applicable Assets or Additional Improvements or the Relevant Asset Owner’s
failure to comply with its obligations pursuant to this Lease, the Related
Refinery Owner will provide reasonable notice to the Relevant Asset Owner of
such failure. If the Relevant Asset Owner fails to take appropriate action to
contain or remediate such a release or take other actions required under
Applicable Laws or this Lease within 30 days of the Related Refinery Owner’s
reasonable notice, the Related Refinery Owner may, without further notice to the
Relevant Asset Owner, take such actions for the Relevant Asset Owner’s account.
Within 30 days following the date the Related Refinery Owner delivers to the
Relevant Asset Owner evidence of payment for those actions by the Related
Refinery Owner reasonably necessary to contain or remediate a release or
otherwise achieve compliance with Applicable Laws or this Lease because of the
Relevant Asset Owner’s failure to do so, the Relevant Asset Owner shall
reimburse the Related Refinery Owner all amounts paid by the Related Refinery
Owner on the Relevant Asset Owner’s behalf.

ARTICLE 6

TAXES, ASSESSMENTS

6.1 Relevant Asset Owner’s Obligation to Pay. The Relevant Asset Owner shall pay
during the Applicable Term all Taxes assessed against the Applicable Premises,
or improvements situated thereon, including the Applicable Assets and all
Additional Improvements (including those Additional Improvements situated on the
Shared Access Facilities but excluding any Shared Access Facilities and any
Service Assets) (for purposes of this Article 6, collectively, the “Taxable
Assets”) during the Applicable Term that are payable to any Governmental
Authority assessed against or with respect to the Applicable Premises or the use
or operation thereof during the Applicable Term. In the event that the Relevant
Asset Owner fails to pay its share of such Taxes in accordance with the
provisions of this Article 6 prior to the time the same become delinquent, the
Related Refinery Owner may pay the same and the Relevant Asset Owner shall
reimburse the Related Refinery Owner all amounts paid by the Related Refinery
Owner on the Relevant Asset Owner’s behalf within 30 days following the date the
Related Refinery Owner delivers to the Relevant Asset Owner evidence of such
payment.

6.2 Manner of Payment. Upon notice by the Relevant Asset Owner to the Related
Refinery Owner, the Related Refinery Owner and the Relevant Asset Owner shall
use commercially reasonable efforts to cause the Taxable Assets to be separately
assessed for purposes of Taxes as soon as reasonably practicable following the
Commencement Date (to the extent allowed by Applicable Law). During the
Applicable Term but subject to the provisions of this Section 6.2, the Relevant
Asset Owner shall pay all Taxes assessed directly against the Taxable Assets
directly to the applicable taxing authority prior to delinquency and shall
promptly thereafter provide the Related Refinery Owner with evidence of such
payment. Until such time as the Related Refinery Owner and the Relevant Asset
Owner can cause the Taxable Assets to be separately assessed as provided above,
the Relevant Asset Owner shall reimburse the Related Refinery Owner, upon
request, for any such Taxes paid by the Related Refinery Owner to the applicable
taxing authorities (such reimbursement to be based upon the mutual agreement of
the Related Refinery Owner and the Relevant Asset Owner as to the portion of
such Taxes attributable to the Taxable Assets), subject to the terms of this
Section 6.2. The certificate issued or given by the appropriate officials
authorized or designated by law to issue or give the same or to receive payment
of such Taxes shall be prima facie evidence of the existence, payment,
nonpayment and amount of such Taxes. The Relevant Asset Owner may contest the
validity or amount of any such Taxes or the valuation of the Taxable Assets (to
the extent any of them may be separately issued), at the Relevant Asset Owner’s
sole cost and expense, by appropriate proceedings, diligently conducted in good
faith in accordance with Applicable Law. If the Relevant Asset Owner contests
such items then the Related Refinery Owner shall cooperate with the Relevant
Asset Owner in any such contesting of the validity or amount of any such Taxes
or the valuation of the Taxable Assets. Taxes for the first and last years of
the Applicable Term shall be prorated between the Related Refinery Owner and the
Relevant Asset Owner based on the portions of such years that are coincident
with the applicable tax years and for which each of them is responsible.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

EMINENT DOMAIN; CASUALTY; INSURANCE

7.1 Total Condemnation of Applicable Premises. If the whole of the Applicable
Premises is acquired or condemned by eminent domain for any public or
quasi-public use or purpose, then this Lease shall terminate with respect to
such Applicable Premises as of the date title vests in any public agency. All
rentals and other charges owing hereunder shall be prorated as of such date.

7.2 Partial Condemnation. If only a portion of the Applicable Premises is
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, and if in the Relevant Asset Owner’s reasonable opinion such partial
taking or condemnation renders the Applicable Premises unsuitable for the
business of the Relevant Asset Owner, then this Lease shall terminate with
respect to such Applicable Premises at the Relevant Asset Owner’s election as of
the date title vests in any public agency, provided the Relevant Asset Owner
delivers to the Related Refinery Owner written notice of such election to
terminate within 60 days following the date title vests in such public agency.
In the event of such termination, all rentals and other charges owing hereunder
with respect to such Applicable Premises shall be prorated as of such effective
date of termination.

7.3 Condemnation Award and Damages. The Related Refinery Owner shall be entitled
to any award and all damages payable as a result of any condemnation or taking
of the fee title of the Applicable Premises. The Relevant Asset Owner shall have
the right to claim and recover from the condemning authority, but not from the
Related Refinery Owner, such compensation as may be separately awarded or
recoverable by the Relevant Asset Owner in the Relevant Asset Owner’s own right
on account of any and all damage to the Applicable Assets, the Additional
Improvements and/or the Relevant Asset Owner’s business by reason of the
condemnation, including loss of value of any unexpired portion of the Applicable
Term, and for or on account of any cost or loss to which the Relevant Asset
Owner might be put in removing the Relevant Asset Owner’s personal property,
fixtures, leasehold improvements and equipment, including the Applicable Assets
and the Additional Improvements, from the Applicable Premises use good faith
efforts to resolve such infeasibility.

7.4 Restoration of Applicable Premises. If the Applicable Assets and/or
Additional Improvements are partially damaged by any casualty insured against
under any insurance policy maintained by the Related Refinery Owner (a “Casualty
Event”) or damaged by reason of a condemnation proceeding, the net amount that
may be awarded or tendered to the Related Refinery Owner in such condemnation
proceedings or realized from any applicable insurance policy in the event of a
Casualty Event (less all legal and other expenses incurred by the Related
Refinery Owner in connection therewith) shall (as long as the Relevant Asset
Owner is not then in default hereunder) be used to pay for any repair,
replacement or restoration by the Relevant Asset Owner of the Applicable Assets,
the Additional Improvements and/or the remainder of the Applicable Premises
hereof to the extent the Relevant Asset Owner desires any of the same to be
repaired, replaced or restored and such repair, replacement or restoration is
commercially practicable, as determined by the Related Refinery Owner in the
exercise of its reasonable discretion. If it is so determined that such repair,
replacement or restoration is not commercially practicable, the Relevant Asset
Owner and the Related Refinery Owner shall use good faith efforts to resolve
such infeasibility.

7.5 Rent Abatement. During any periods of time during which the Applicable
Assets and/or Additional Improvements are destroyed, damaged by a Casualty Event
or are being restored or reconstructed under the terms of Section 7.4, Rent
hereunder shall be abated in the proportion that the Relevant Asset Owner’s use
thereof is impacted, on the condition that the Relevant Asset Owner uses
commercially reasonable efforts to mitigate the disruption to its business
caused by such event.

 

9



--------------------------------------------------------------------------------

7.6 Insurance. Except as otherwise agreed by the Related Refinery Owner and the
Relevant Asset Owner, the Relevant Asset Owner shall, during the Applicable
Term, maintain or cause to be maintained property and casualty insurance
(including pollution insurance coverage) on the Applicable Premises and the
Applicable Assets and Additional Improvements in accordance with customary
industry practices and with a licensed, reputable carrier.

ARTICLE 8

ASSIGNMENT AND SUBLETTING

8.1 Assignment and Subletting. Neither this Lease nor any of the rights or
obligations hereunder shall be assigned by a the Related Refinery Owner without
the prior written consent of the Relevant Asset Owner, or by a Related Asset
Owner without the prior written consent of the Related Refinery Owner, in each
case, such consent is not to be unreasonably withheld or delayed; provided,
however, that:

(a) The Related Refinery Owner or the Relevant Asset Owner may make such an
assignment (including a partial pro rata assignment) to its Affiliate without
the other’s consent,

(b) The Related Refinery Owner may make a collateral assignment of its rights
and obligations hereunder, and

(c) The Relevant Asset Owner may make a collateral assignment of its rights
hereunder and/or grant a security interest in all or a portion of the Applicable
Assets and/or Additional Improvements to a bona fide third party lender or debt
holder, or trustee or representative for any of them, without the Related
Refinery Owner’s consent, if such third party lender, debt holder or trustee
shall have executed and delivered to the Related Refinery Owner a
non-disturbance agreement in such form as is reasonably satisfactory to the
Related Refinery Owner and such third party lender, debt holder or trustee and
the Related Refinery Owner executes an acknowledgement of such collateral
assignment in such form as may from time to time be reasonably requested.

Any attempt to make an assignment otherwise than as permitted by the foregoing
shall be null and void. The assigning Party agrees to require its respective
successors, if any, to expressly assume, in a form of agreement reasonably
acceptable to the other Party, its obligations under this Lease.

8.2 Release of Assigning Party. Any assignment of this Lease by a Party in
accordance with this Article 8 shall operate to terminate the liability of the
assigning Party for all obligations under this Lease accruing after the date of
any such assignment.

ARTICLE 9

DEFAULTS; REMEDIES; TERMINATION

9.1 Default. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by the Party for whom
such event occurred:

(a) The failure by the Relevant Asset Owner to make when due any payment of Rent
or any other payment required to be made by the Relevant Asset Owner hereunder,
if such failure continues for a period of 90 days following written notice from
the Related Refinery Owner;

 

10



--------------------------------------------------------------------------------

(b) The failure by a Party to observe or perform any of the other covenants,
conditions or provisions of this Lease to be observed or performed by such
Party, if such failure continues for a period of 90 days (in the case of the
Relevant Asset Owner) or 30 days (in the case of the Related Refinery Owner)
following written notice from the non-defaulting the Relevant Asset Owner or the
Related Refinery Owner; provided, however, if a reasonable time to cure such
default would exceed 90 days (in the case of the Relevant Asset Owner) or 30
days (in the case of the Related Refinery Owner), such Party shall not be in
default so long as it begins to cure such default within 90 days (in the case of
the Relevant Asset Owner) or 30 days (in the case of the Related Refinery Owner)
of receiving written notice from the non-defaulting Relevant Asset Owner or the
Related Refinery Owner and thereafter completes the curing of such default
within reasonable period of time (under the circumstances) following the receipt
of such written notice; or

(c) The occurrence of any Bankruptcy Event.

9.2 Related Refinery Owner’s Remedies.

9.2.1 Termination Remedies. In the event of any such material default under or
material breach of the terms of this Lease by the Relevant Asset Owner, the
Related Refinery Owner may, at the Related Refinery Owner’s option, at any time
thereafter that such default or breach remains uncured, without further notice
or demand:

(a) terminate this Lease with respect to the Relevant Asset Owner and the
Relevant Asset Owner’s right to possession of the Applicable Premises, and

(b) thereafter repossess the Applicable Premises by any lawful means in which
event the Relevant Asset Owner shall immediately surrender possession of the
Applicable Premises to the Related Refinery Owner.

9.2.2 Right to Perform. If, by the terms of this Lease, the Relevant Asset Owner
is required to do or perform any act or to pay any sum to a Third Party, and
fails or refuses to do so, the Related Refinery Owner, after 30 days written
notice to the Relevant Asset Owner, without waiving any other right or remedy
hereunder for such default, may do or perform such act, at the Relevant Asset
Owner’s expense, or pay such sum for and on behalf of the Relevant Asset Owner,
and the amounts so expended by the Related Refinery Owner shall be repayable on
demand, and bear interest from the date expended by the Related Refinery Owner
until paid at the Post-Maturity Rate. Past due Rent and any other past due
payments required hereunder shall bear interest from maturity until paid at the
Post-Maturity Rate.

9.2.3 Cumulative Remedies. The Related Refinery Owner may, at the Related
Refinery Owner’s option, deduct any such amounts so expended by the Related
Refinery Owner from any amounts owed hereunder or under any Ancillary Agreement.
Any such action on the part of the Related Refinery Owner shall be in addition
to any other remedy that may be available to the Related Refinery Owner for
arrears of Rent or breach of contract, or otherwise, including the right of
setoff.

9.3 Relevant Asset Owner’s Remedies.

9.3.1 Remedies. In the event of any such default under or breach of the terms of
this Lease by the Related Refinery Owner, the Relevant Asset Owner may, at the
Relevant Asset Owner’s option, at any time thereafter that such default or
breach remains uncured, after ten days prior written notice to the Related
Refinery Owner:

(a) perform any act that the Related Refinery Owner is required to do, or

 

11



--------------------------------------------------------------------------------

(b) perform any act for or to pay any sum to a Third Party, at the Related
Refinery Owner’s expense (to the extent the terms of this Lease require such
performance at the Related Refinery Owner’s expense) or pay such sum for and on
behalf of the Related Refinery Owner, and the amounts so expended by the
Relevant Asset Owner shall be repayable on demand, and bear interest from the
date expended by the Relevant Asset Owner until paid at the Post-Maturity Rate.

9.3.2 Cumulative Remedies. The Relevant Asset Owner may, at the Relevant Asset
Owner’s option, deduct any such amounts so expended by the Relevant Asset Owner
from the Rent and any other amounts owed hereunder or under any Ancillary
Agreement. Any such action on the part of the Related Refinery Owner shall be in
addition to any other remedy that may be available to the Related Refinery Owner
for arrears of Rent or breach of contract, or otherwise, including the right of
setoff.

ARTICLE 10

LIABILITY AND INDEMNIFICATION

10.1 Limitation of Liability; Indemnity. The Parties acknowledge and agree that
the provisions relating to force majeure, indemnity and the limitation of
liability are set forth in the Omnibus Agreement. Notwithstanding anything in
this Lease or the Omnibus Agreement to the contrary and solely for the purpose
of determining which of the Related Refinery Owners or the Relevant Asset Owners
shall be liable in a particular circumstance, neither a the Related Refinery
Owner nor the Relevant Asset Owner shall be liable to another Party for any
default, loss, damage, injury, judgment, claim, cost, expense or other liability
suffered or incurred (collectively, “Damages”) by such Party except to the
extent set forth in the Omnibus Agreement and to the extent that the Related
Refinery Owner or the Relevant Asset Owner causes such Damages or owns or
operates the assets or other property in question responsible for causing such
Damages. In no event shall any Related Refinery Owner have any liability to
another Related Refinery Owner, or shall any Relevant Asset Owner have any
liability to another Relevant Asset Owner, for Damages, regardless of how caused
or under any theory of recovery.

10.2 Survival. The provisions of this Article 10 shall survive the termination
of this Agreement.

ARTICLE 11

OPTION

11.1 Applicability of Option. The provisions of this Article 11 shall apply to
all Applicable Assets except those that are located at the Refinery Complexes of
Navajo or Holly Woods Cross.

11.2 Grant of Option. Following the termination or expiration of the Master
Throughput Agreement as it relates to a Refinery Complex, including any renewal,
extension, or replacement agreement thereof pursuant thereto, the affected
Related Refinery Owner shall have an option, and the affected Relevant Asset
Owner hereby grants such option, to purchase the Applicable Assets and the
Additional Improvements at such Refinery Complex at a cost equal to the fair
market value thereof, as reasonably determined by the Related Refinery Owner and
the Relevant Asset Owner.

11.3 Determination of Fair Market Value. In the event that the Related Refinery
Owner and the Relevant Asset Owner cannot agree as to the fair market value of
such Applicable Assets and the Additional Improvements, the Related Refinery
Owner and the Relevant Asset Owner shall each select a qualified appraiser. The
two appraisers shall give their opinion of the fair market value of such

 

12



--------------------------------------------------------------------------------

Applicable Assets and Additional Improvements within 20 days after their
retention. In the event the opinions of the two appraisers differ and, after
good faith efforts over the succeeding 20-day period, they cannot mutually
agree, the appraisers shall immediately and jointly appoint a third qualified
appraiser. The third appraiser shall immediately (within five days) choose the
determination of either appraiser and such choice of this third appraiser shall
be final and binding on the Related Refinery Owner or the Relevant Asset Owner.
Each of the Related Refinery Owner and the Relevant Asset Owner shall pay its
own costs for its appraiser. Following the determination of the fair market
value of the Applicable Assets and the Additional Improvements by the
appraisers, the Related Refinery Owner and the Relevant Asset Owner shall
equally share the costs of any third appraiser.

11.4 Cooperation. Upon the Related Refinery Owner’s exercise of the option
granted pursuant to this Article 11, the Related Refinery Owner and the Relevant
Asset Owner shall cooperate to convey the Applicable Assets and the Additional
Improvements from the Relevant Asset Owner to the Related Refinery Owner. If the
Related Refinery Owner chooses to exercise its option granted pursuant to this
Article 11, the sale of the Applicable Assets and the Additional Improvements
shall be subject to the receipt of any consents or waivers required pursuant to
the Relevant Asset Owner’s credit facility or indentures then in effect.

11.5 Survival. The terms and conditions of this Article 11 shall survive the
termination or expiration of this Lease or the Master Throughput Agreement with
respect to the Related Refinery Owner and the Relevant Asset Owner.

ARTICLE 12

GENERAL PROVISIONS

12.1 Estoppel Certificates. The Related Refinery Owner and the Relevant Asset
Owner shall, at any time and from time to time upon not less than 20 days prior
written request from the other, execute, acknowledge and deliver to the other a
statement in writing (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which Rent and other charges are paid, and (b) acknowledging that there
are not, to the executing party’s knowledge, any uncured defaults on the part of
the other Party hereunder (or specifying such defaults, if any are claimed). Any
such statement may be conclusively relied upon by any prospective purchaser of
the Applicable Premises or the leasehold evidenced by this Lease or any lender
with respect to the Applicable Premises or the leasehold evidenced by this
Lease. Nothing in this Section 12.1 shall be construed to waive the conditions
elsewhere contained in this Lease applicable to assignment or subletting of the
Applicable Premises by the Relevant Asset Owner.

12.2 Notices. Any notice or other communication given under this Lease shall be
in writing and shall be delivered in accordance with the requirements for
notices set forth in the Omnibus Agreement.

12.3 Severability. If any term or other provision of this Lease is invalid,
illegal or incapable of being enforced by any Applicable Law or public policy,
all other terms and provisions of this Lease shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Lease so as to effect the original intent
of the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

13



--------------------------------------------------------------------------------

12.4 Time of Essence. Time is of the essence in the performance of all
obligations falling due hereunder.

12.5 Captions. The headings to Articles and Sections of this Lease are inserted
for convenience of reference only and will not affect the meaning or
interpretation of this Lease.

12.6 Entire Agreement This Lease constitutes the entire agreement of the Parties
hereto with respect to the subject matter hereof as applicable to such Party and
supersedes all prior agreements and undertakings, both written and oral, between
the Related Refinery Owner and the Relevant Asset Owner with respect to the
subject matter hereof.

12.7 Waivers. To be effective, any waiver of any right under this Lease must be
in writing and signed by a duly authorized officer or representative of the
Party bound thereby. No waiver or waivers of any breach or default or any
breaches or defaults by any Party of any term, condition or liability of or
performance by any other Party of any duty or obligation hereunder shall be
deemed or construed to be a waiver or waivers of any subsequent breaches or
defaults of any kind, character or description under any circumstance. The
acceptance of Rent hereunder by the Related Refinery Owner shall not be a waiver
of any preceding breach by the Relevant Asset Owner of any provision hereof,
other than the failure of the Relevant Asset Owner to pay the particular Rent so
accepted, regardless of the Related Refinery Owner’s knowledge of such preceding
breach at the time of acceptance of such Rent.

12.8 Incorporation by Reference. Any reference herein to any Appendix or Exhibit
to this Lease will incorporate such Appendix or Exhibit herein as if it were set
out in full in the text of this Lease.

12.9 Binding Effect. This Lease will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives. Nothing in this Section 12.9 shall be construed to waive
the conditions elsewhere contained in this Lease applicable to assignment or
subletting of the Applicable Premises by the Relevant Asset Owner.

12.10 Amendment. This Lease may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties hereto. If
and to the extent the Relevant Asset Owner may have occupied any portion of the
Applicable Premises prior to the date of a Prior Lease without the benefit of
any written lease, license or other instrument, the Relevant Asset Owner and the
Related Refinery Owner release and waive any claims that such Party may have
against the other Party with respect to such prior occupancy.

12.11 No Partnership. The relationship between the Related Refinery Owner and
the Relevant Asset Owner at all times shall remain solely that of the landlord
and tenant and shall not be deemed a partnership or joint venture.

12.12 No Third Party Beneficiaries. Subject to the provisions Article 10 and
Section 12.9. Any Person not a Party to this Lease shall have no rights under
this Lease as a third party beneficiary or otherwise.

12.13 Governing Law. THIS LEASE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE
THE APPLICABLE PREMISES ARE LOCATED WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

14



--------------------------------------------------------------------------------

12.14 Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of the Related Refinery Owner and
the Relevant Asset Owner will be required. If, during the Applicable Term of
this Lease, changes in the operations, facilities or methods of either the
Related Refinery Owner or the Relevant Asset Owner will materially benefit one
of them without detriment to the other, the Related Refinery Owner or the
Relevant Asset Owner commit to each other to make reasonable efforts to
cooperate and assist each other.

12.15 Further Assurances. The Parties shall execute such additional documents
and shall cause such additional actions to be taken as may be required or, in
the judgment of any Party, be necessary or desirable, to carry out the purposes
of this Lease and to more fully assure the Parties’ rights and interests
provided for hereunder. The Parties each agree to reasonably cooperate with the
other Parties on all matters relating to the required Permits and regulatory
compliance by any Party in respect of the Applicable Premises so as to ensure
continued full operation of the Relevant Assets by the Relevant Asset Owner
pursuant to the terms of this Lease.

12.16 Waiver of the Related Refinery Owner’s Lien. To the extent permitted by
Applicable Law, the Related Refinery Owner hereby expressly waives any and all
liens (constitutional, statutory, contractual or otherwise) upon the Relevant
Asset Owner’s personal property now or hereafter installed or placed in or on
the Applicable Premises, which otherwise might exist to secure payment of the
sums herein provided to be paid by the Relevant Asset Owner to the Related
Refinery Owner.

12.17 Recording. Upon the request of the Related Refinery Owner or the Relevant
Asset Owner, the Related Refinery Owner and the Relevant Asset Owner shall
execute, acknowledge, deliver and record a “short form” memorandum of this Lease
in a form mutually acceptable to the Related Refinery Owner and the Relevant
Asset Owner. Promptly upon request by the Related Refinery Owner at any time
following the expiration or earlier termination of this Lease with respect to
such Related Refinery Owner and the Relevant Asset Owner, however such
termination may be brought about, the Relevant Asset Owner shall execute and
deliver to the Related Refinery Owner an instrument, in recordable form,
evidencing the termination of this Lease with respect to the Related Refinery
Owner and the Relevant Asset Owner and the release by the Relevant Asset Owner
of all of the Relevant Asset Owner’s right, title and interest in and to the
Applicable Premises existing under and by virtue of this Lease (the “Relevant
Asset Owner Release”) and the Relevant Asset Owner grants the Related Refinery
Owner an irrevocable power of attorney coupled with an interest for the purpose
of executing the Relevant Asset Owner Release in the name of the Relevant Asset
Owner. This Section 12.17 shall survive the termination of this Lease.

12.18 Warranty of Peaceful Possession. The Related Refinery Owner covenants and
warrants that the Relevant Asset Owner, upon paying the Rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
the Relevant Asset Owner’s part to be observed and performed hereunder, may
peaceably and quietly have, hold, occupy, use and enjoy, and, subject to the
terms of this Lease, shall have the full, exclusive, and unrestricted use and
enjoyment of, all the Applicable Premises during the Applicable Term for the
purposes permitted herein, and the Related Refinery Owner agrees to warrant and
forever defend title to the Applicable Premises against the claims of any and
all persons whomsoever lawfully claiming the same or any part thereof.

12.19 Survival. All obligations of the Related Refinery Owner and the Relevant
Asset Owner that shall have accrued under this Lease prior to the expiration or
earlier termination hereof shall survive such expiration or termination to the
extent the same remain unsatisfied as of the expiration or earlier termination
of this Lease. The Related Refinery Owner and the Relevant Asset Owner further
expressly agree that all provisions of this Lease which contemplate performance
after the expiration or earlier termination hereof shall survive such expiration
or earlier termination of this Lease.

 

15



--------------------------------------------------------------------------------

12.20 AS IS, WHERE IS. SUBJECT TO ALL OF THE OBLIGATIONS OF RELATED REFINERY
OWNER UNDER THIS LEASE INCLUDING THOSE SET FORTH IN ARTICLE 5, ARTICLE 10 AND
SECTION 12.18, RELEVANT ASSET OWNER HEREBY ACCEPTS THE APPLICABLE PREMISES “AS
IS”, “WHERE IS”, AND “WITH ALL FAULTS”, AND RELATED REFINERY OWNER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, UNDER THIS LEASE
AS TO THE PHYSICAL CONDITION OF THE APPLICABLE PREMISES, INCLUDING THE
APPLICABLE PREMISES’ MERCHANTABILITY, HABITABILITY, CONDITION, FITNESS, OR
SUITABILITY FOR ANY PARTICULAR USE OR PURPOSE.

12.21 Relocation of Pipelines; Amendment. If the Related Refinery Owner elects
to move certain pipelines within the Refinery Complex, and such relocation of
the pipelines requires relocation of any of the Applicable Assets, then this
Lease shall continue in full force and effect; provided, however, the Parties
shall execute an amendment hereto reflecting the new location(s) of the
Applicable Assets.

12.22 Counterparts. This Lease may be executed in one or more counterparts, and
by the Parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

12.23 Joinder by Affiliates of Parties. From time to time, an Affiliate of the
Relevant Asset Owner who own assets at a refinery (whether now or in the future
owned by the Related Refinery Owner or its Affiliate), may desire to become a
party to this Lease, upon such terms and conditions that such Relevant Asset
Owner (or its Affiliate) and the refinery owner may agree. The joinder of such
Relevant Asset Owner’s Affiliate and/or the Related Refinery Owner’s Affiliate
to this Agreement shall be effective upon the execution of a joinder agreement
(a “Joinder”), in form and substance acceptable to such parties. The Joinder
shall specify such Affiliate’s “Applicable Assets,” the “Applicable Term” and
the applicable “Rent,” and shall include any provisions unique to such
Affiliate’s assets. In executing the Joinder, such parties thereby acknowledge,
represent and warrant that they have read and are familiar with the terms and
conditions of this Lease and upon execution of the Joinder, and that this Lease
is the binding and enforceable obligation of them, modified only as expressly
set forth in such Joinder. The Joinder shall be for the sole purpose of joining
such Affiliate(s) to this Lease and, except as expressly set forth in the
Joinder only with respect to such Affiliate(s), shall not alter, modify or
affect any of the terms or conditions of this Lease as they relate to such
Affiliate(s), the Relevant Asset Owners or the Related Refinery Owners, all of
which remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

The parties hereto have executed this Master Lease and Access Agreement to be
effective as of the Commencement Date.

 

Related Refinery Owners: FRONTIER EL DORADO REFINING LLC FRONTIER REFINING LLC
HOLLY REFINING & MARKETING – TULSA LLC HOLLY REFINING & MARKETING COMPANY –
WOODS CROSS LLC NAVAJO REFINING COMPANY, L.L.C. By:  

/s/ Michael C. Jennings

Name:   Michael C. Jennings Title:   Chief Executive Officer and President
Relevant Asset Owners: EL DORADO LOGISTICS LLC CHEYENNE LOGISTICS LLC HEP TULSA
LLC By:  

/s/ Bruce R. Shaw

Name:   Bruce R. Shaw Title:   President HEP WOODS CROSS, L.L.C. HEP PIPELINE,
L.L.C.   By:   Holly Energy Partners – Operating, L.P., its sole member     By  

/s/ Bruce R. Shaw

    Name:   Bruce R. Shaw     Title:   President

 

[Signature Page to Master Lease and Access Agreement]



--------------------------------------------------------------------------------

Exhibit A

to

Master Lease and Access Agreement

 

 

Parties

 

1. Frontier El Dorado and El Dorado Logistics with respect to the Applicable
Premises at the El Dorado Refinery Complex

 

2. Frontier Cheyenne and Cheyenne Logistics with respect to the Applicable
Premises at the Cheyenne Refinery Complex

 

3. Holly Tulsa and HEP Tulsa with respect to the Applicable Premises at the
Tulsa Refinery Complex

 

4. Holly Woods Cross and HEP Woods Cross with respect to the Applicable Premises
at the Woods Cross Refinery Complex

 

5. Navajo and HEP Pipeline with respect to the Applicable Premises at the Navajo
Refinery Complex

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to

Master Lease and Access Agreement

 

 

Definitions

“Additional Improvements” is defined in Section 4.1.

“Affiliates” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Related Refinery Owners, on the one hand, and the Relevant Asset Owners, on the
other hand, shall not be considered Affiliates of each other.

“Ancillary Agreements” means, collectively, any other agreement executed by the
Related Refinery Owner and the Relevant Asset Owner in connection with the
Relevant Asset Owner’s ownership of the Applicable Assets or the Relevant Asset
Owner’s acquisition of the Applicable Assets, as the case may be, that has not
been otherwise amended or superseded, and specifically includes the Omnibus
Agreement.

“Applicable Assets” means the assets located at a Refinery Complex owned by the
Relevant Asset Owner, identified on Exhibit D and any Additional Improvements.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including all of the terms and provisions of
the common law of such Governmental Authority), as interpreted and enforced at
the time in question.

“Applicable Premises” means those certain tracts or parcels of land on which the
Applicable Assets are situated at a Refinery Complex, such land as to each of
the Applicable Assets more particularly described or identified on Exhibit E
together with all right, title and interest, if any, of the Related Refinery
Owner in and to all accretion attaching to the land and any rights to submerged
lands or interests in riparian rights or riparian grants owned by the Related
Asset Owner and adjoining the land shown on said Exhibit E, but excluding
(i) the Applicable Assets, and (ii) the Additional Improvements.

“Applicable Term” means the Applicable Term set forth on Exhibit D for the
Applicable Assets as such Applicable Term may be extended from time to time
pursuant to Exhibit D.

“Bankruptcy Event” means, in relation to any Party,

 

  (a) the making of a general assignment for the benefit of creditors by such
Party;

 

Exhibit B-1



--------------------------------------------------------------------------------

  (b) the entering into of any arrangement or composition with creditors as a
result of insolvency (other than for the purposes of a solvent reconstruction or
amalgamation);

 

  (c) the institution by such Party of proceedings:

(i) seeking to adjudicate such Party as bankrupt or insolvent or seeking
protection or relief from creditors,

(ii) seeking liquidation, winding up, or rearrangement, reorganization or
adjustment of such Party or its debts (other than for purposes of a solvent
reconstruction or amalgamation), or

(iii) seeking the entry of an order for the appointment of a receiver, trustee
or other similar official for such Party or for all or a substantial part of
such Party’s assets; or

 

  (d) the institution of any proceeding of the type described in the third
bullet above against such Party, which proceeding shall not have been dismissed
within ninety (90) days following its institution.

“Business Day” means any day other than Saturday, Sunday or other day upon which
commercial banks in Dallas, Texas are authorized by law to close.

“Casualty Event” is defined in Section 7.3.

“Cheyenne Logistics” means Cheyenne Logistics LLC, a Delaware limited liability
company.

“Cheyenne RCRA Order” means that certain administrative order dated
September 24, 1990, as transferred to the Wyoming Department of Environmental
Quality on March 22, 1995, to which the Cheyenne Refinery Complex is subject.

“Commencement Date” is defined in Exhibit D.

“Connection Facilities” is defined in the Master Site Services Agreement.

“El Dorado Logistics” means El Dorado Logistics LLC, a Delaware limited
liability company.

“El Dorado RCRA Order” means that certain administrative order to which the El
Dorado Refinery Complex is or soon will be subject issued by the U.S.
Environmental Protection Agency under Section 3008(h) of the Resource
Conservation and Recovery Act.

“Frontier El Dorado” means Frontier El Dorado Refining LLC, a Delaware limited
liability company.

“Frontier Cheyenne” means Frontier Refining LLC, a Delaware limited liability
company.

“Environmental Law” or “Environmental Laws” means all federal, state, and local
laws, statutes, rules, regulations, orders, and ordinances, now or hereafter in
effect, relating to protection of the environment, including the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery

 

Exhibit B-2



--------------------------------------------------------------------------------

Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.

“Environmental Permit” means a Permit issued under any Environmental Law.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hazardous Substances” means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, and
(b) petroleum, crude oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other refined petroleum hydrocarbons.

“HEP Operating” means Holly Energy Partners-Operating, L.P., a Delaware limited
partnership.

“HEP Pipeline” means HEP Pipeline, L.L.C., a Delaware limited liability company.

“HEP Tulsa” means HEP Tulsa LLC, a Delaware limited liability company.

“HEP Woods Cross” means HEP Woods Cross, L.L.C., a Delaware limited liability
company.

“Holly Tulsa” means Holly Refining & Marketing – Tulsa LLC, a Delaware limited
liability company.

“Holly Woods Cross” means Holly Refining & Marketing Company – Woods Cross LLC,
a Delaware limited liability company.

“Lease” is defined in the preamble to this Lease.

“Master Throughput Agreement” means the Master Throughput Agreement between
HollyFrontier Refining & Marketing LLC and HEP Operating, dated as of the date
hereof.

“Master Site Services Agreement” shall mean the Master Site Services Agreement
as it relates to the Parties, dated as of the date hereof.

“Navajo” means Navajo Refining Company, L.L.C., a Delaware limited liability
company.

“Omnibus Agreement” means the Twelfth Amended and Restated Omnibus Agreement,
dated as of the date hereof.

“Party” and “Parties” has the meanings ascribed to such term in the preamble to
this Lease.

“Permits” means all permits, licenses, franchises, authorities, consents, and
approvals, as necessary under applicable Laws, including Environmental Laws, for
operating the Assets and/or the Applicable Premises.

 

Exhibit B-3



--------------------------------------------------------------------------------

“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“Post-Maturity Rate” means a rate equal to the lesser of (i) an interest rate
equal to the “Prime Rate” as published in The Wall Street Journal, Southwest
Edition, in its listing of “Money Rates” plus two percent or (ii) the maximum
non-usurious rate of interest permitted to be charged the Relevant Asset Owner
under applicable Law.

“Prior Lease” means:

 

with respect to:   

Frontier El Dorado and El Dorado Logistics

   Lease and Access Agreement (El Dorado), dated as of November 9, 2011, as
amended by the First Amendment to Lease and Access Agreement (El Dorado), dated
as of September 13, 2012, as further amended by the Second Amendment to Lease
and Access Agreement (El Dorado), dated as of January 8, 2013, as further
amended by the Third Amendment to Lease and Access Agreement (El Dorado), dated
as of January 7, 2014

Frontier Cheyenne and Cheyenne Logistics

   Lease and Access Agreement (Cheyenne), dated as of November 9, 2011, as
amended by the First Amendment to Lease and Access Agreement (Cheyenne), dated
as of September 13, 2012

Holly Tulsa and HEP Tulsa

   First Amended and Restated Lease and Access Agreement (Tulsa East), dated as
of March 31, 2010

Holly Woods Cross and HEP Woods Cross

   Lease and Access Agreement (Woods Cross), dated as of February 29, 2008 and
Lease and Access Agreement (Woods Cross Pipeline Pad), dated as of September 10,
2010

Navajo and HEP Pipeline

   Lease and Access Agreement (Artesia), dated as of February 29, 2008 and Lease
and Access Agreement (Artesia Pump and Receiving Station), dated as of September
10, 2010

For the avoidance of doubt, “Prior Lease” does not include: (a) Lease and Access
Agreement (Lovington) dated as of February 29, 2008, (b) Lease and Access
Agreement (Lovington Pump and Receiving Stations) dated as of September 10,
2010, (c) Amended and Restated Lease and Access Agreement (Artesia Truck Rack
and Blending Facility) dated as of March 12, 2015, (d) Equipment Sites, Access
and Rail Line License Agreement (Tulsa Truck and Rail Equipment – Tulsa County,
Oklahoma) dated as of August 1, 2009, and (e) Equipment Sites, Access and
License Agreement (Tulsa Interconnecting Pipelines) dated as of August 31, 2011.

“Refinery Complex” means:

 

with respect to:

  

Frontier El Dorado and El Dorado Logistics

   the refinery complex owned by Frontier El Dorado, commonly known as the El
Dorado Refinery, and located in the City of El Dorado, Butler County, Kansas

Frontier Cheyenne and Cheyenne Logistics

   the refinery complex owned by Frontier Cheyenne, commonly known as the
Cheyenne Refinery, and located in the City of Cheyenne, Laramie County, Wyoming

Holly Tulsa and HEP Tulsa

   collectively, the refinery complex owned by Holly Tulsa commonly known as the
East Tulsa Refinery, and located in the City of Tulsa, Tulsa County, Oklahoma,
and the refinery complex owned by Holly Tulsa commonly known as the West Tulsa
Refinery, and located in the City of Tulsa, Tulsa County, Oklahoma

 

Exhibit B-4



--------------------------------------------------------------------------------

Holly Woods Cross and HEP Woods Cross

   the refinery complex owned by Holly Woods Cross, commonly known as the Woods
Cross Refinery, and located near the City of Woods Cross, Davis County, Utah

Navajo and HEP Pipeline

   the refinery complex owned by Navajo, commonly known as the Navajo Refinery,
and located near the City of Artesia, Eddy County, New Mexico   

“Related Refinery Owner” means:

 

with respect to:    Related Refinery Owner

El Dorado Logistics

   Frontier El Dorado

Cheyenne Logistics

   Frontier Cheyenne

HEP Tulsa

   Holly Tulsa

HEP Woods Cross

   Holly Woods Cross

HEP Pipeline

   Navajo

“Related Refinery Owner’s Parties” is defined in Section 2.2.2.

“Relevant Asset Owner” means:

 

with respect to:

   Relevant Asset Owner

Frontier El Dorado

   El Dorado Logistics

Frontier Cheyenne

   Cheyenne Logistics

Holly Tulsa

   HEP Tulsa

Holly Woods Cross

   HEP Woods Cross

Navajo

   HEP Pipeline

“Relevant Asset Owner Release” is defined in Section 12.17.

“Relevant Asset Owner’s Parties” is defined in Section 2.2.1.

“Rent” is defined in Section 2.3.

“Service Assets” is defined in the Master Site Services Agreement as it relates
to the Relevant Asset Owner and the Related Refinery Owner.

“Shared Access Facilities” is defined in Section 2.2(a).

“Tankage” means the storage tanks that are included in the Applicable Assets.

“Taxable Assets” is defined in Section 6.1.

“Taxes” means all federal, state and local real and personal property ad valorem
taxes, assessments, and other governmental charges, general and special,
ordinary and extraordinary, including assessments for public improvements or
benefits, any federal, state or local income, gross receipts,

 

Exhibit B-5



--------------------------------------------------------------------------------

withholding, franchise, excise, sales, use, value added, recording, transfer or
stamp tax, levy, duty, charge or withholding of any kind, in each case, imposed
or assessed by any federal, state or local government, agency or authority,
together with any addition to tax, penalty, fine or interest thereon, other than
state or U.S. federal income tax imposed upon the taxable income of the Related
Refinery Owner and any franchise taxes imposed upon the Related Refinery Owner.

“Third Party” shall mean a Person which is not (a) the Related Refinery Owner or
an Affiliate of the Related Refinery Owner, (b) the Relevant Asset Owner or an
Affiliate of the Relevant Asset Owner or (c) a Person that, after the signing of
this Lease becomes a successor entity of the Related Refinery Owner, the
Relevant Asset Owner or any of their respective Affiliates. An employee of the
Related Refinery Owner or the Relevant Asset Owner shall not be deemed an
Affiliate.

 

Exhibit B-6



--------------------------------------------------------------------------------

Exhibit C

to

Master Lease and Access Agreement

 

 

Interpretation

As used in this Lease, unless a clear contrary intention appears

(a) any reference to the singular includes the plural and vice versa, any
reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender;

(b) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(c) any reference to Articles, Sections and Exhibits are, unless otherwise
stated, references to Articles, Sections and Exhibits of or to this Agreement.
The headings in this Agreement have been inserted for convenience only and shall
not be taken into account in its interpretation;

(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms of this Agreement;

(e) the Exhibits hereto form an integral part of this Agreement and are equally
binding therewith. Any reference to “this Agreement” shall include such
Exhibits;

(f) references to a Person shall include any permitted assignee or successor to
such Party in accordance with this Agreement and reference to a Person in a
particular capacity excludes such Person in any other capacity;

(g) if any period is referred to in this Agreement by way of reference to a
number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day;

(h) the use of “or” is not intended to be exclusive unless explicitly indicated
otherwise;

(i) references to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

(j) The words “includes,” “including,” or any derivation thereof shall mean
“including without limitation” or “including, but not limited to.”

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D

to

Master Lease and Access Agreement

 

 

Applicable Term and Applicable Assets

 

Location

  

Applicable Term1

  

Applicable Assets

El Dorado Refinery Complex   

Commencement Date: November 1, 2011

End Date: November 1, 2061 (midnight)

   See Exhibit D-1 Cheyenne Refinery Complex   

Commencement Date: November 1, 2011

End Date: November 1, 2061 (midnight)

   See Exhibit D-2 Tulsa Refinery Complex   

Commencement Date: March 31, 2010

End Date: March 31, 2060 (midnight)

   See Exhibit D-3 Woods Cross Refinery Complex   

Commencement Date: February 29, 2008

End Date: February 28, 2058 (midnight)

  

Applicable Assets at Woods Cross Refinery Complex (excluding the Woods Cross
Pipeline Pad)

 

See Exhibit D-4

  

 

Commencement Date: September 10, 2010

End Date: February 28, 2058 (midnight)

  

 

Woods Cross Pipeline Pad

See Exhibit D-5

Navajo Refinery Complex   

Commencement Date: February 29, 2008

End Date: February 28, 2058 (midnight)

  

Applicable Assets at Navajo Refinery Complex (excluding the Truck Rack, the
Artesia Blending Station and the Artesia Pump and Receiving Stations)

See Exhibit D-6

  

 

Commencement Date: September 10, 2010

End Date: February 28, 2058 (midnight)

  

 

Artesia Pump and Receiving Stations

 

See Exhibit D-7

 

1  At the end of the initial Applicable Term for each Applicable Premises, the
term of this Lease as to such Applicable Premises shall be automatically renewed
for a maximum of our (4) successive ten-year periods thereafter, subject in all
cases to the termination rights set forth in Section 2.1 of the Lease.

 

Exhibit D



--------------------------------------------------------------------------------

Exhibit D-1

to

Master Lease and Access Agreement

 

 

Applicable Assets: El Dorado Refinery Complex

 

1. The following storage tanks located on the Land described under “Storage
Tanks” and “Propane Tank Loading Rack and Tanks 600-621” on Exhibit E-1.

 

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT    NOMINAL CAPACITY, BBLS

1

   Naptha    2,885

2

   Naptha    2,885

3

   ULSD    40,425

15

   ULSD    12,422

16

   Light Slop    28,880

17

   Gasoline    92,740

18

   Gasoline    88,600

19

   Gasoline    90,733

20

   Finish Gasoline    17,961

21

   ULSD    120,639

23

   ULSD    113,182

24

   ULSD    119,269

25

   Av Jet    65,117

29

   CRU1 Feed    33,723

30

   CRU2 Feed    39,417

31

   ULSD    23,792

32

   Finish Gasoline    74,847

64

   Gasoline    17,961

 

Exhibit D-1



--------------------------------------------------------------------------------

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT    NOMINAL CAPACITY, BBLS 65    Gasoline    17,941 66    Naptha
   22,582 75    ULS k    24,938 78    ULS k    9,226 127    Heavy Slop    20,504
652    Sour Distilate    90,000 642    HTU2 Chg.    78,511 134    HTU2 Chg.   
76,492 649    HTU4 CHg.    100,000 137    Gas Oil/Sour diesel    191,899 138   
Gas Oil    194,091 139    Gas Oil    74,792 142    Gas Oil    191,563 143    Gas
Oil    191,570 159    Slurry    9,778 167    Slurry    8,908 650    ULSD Dock   
36,000 178    Coke Charge/Swing Tank    80,000 192**    Idled    8,908 212   
Coker Chg.    76,524 213    Asphalt    77,675 215    AV Jet    67,529 216   
Alkylate    72,618

 

Exhibit D-1



--------------------------------------------------------------------------------

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT   NOMINAL CAPACITY, BBLS 218    Gas Oil   77,675 219   
Reformate   71,466 220    Swing Tank   71,495 221    Gasoline Swing   71,508 222
   Gasoline Swing   71,509 223    Reformate   72,893 224    Jet Fuel   71,534
225    HTU1 Chg, kerosene   28,882 226    Finish Gasoline   27,679 227   
Natural Gasoline   27,701 230    Diesel (RAM)   4,780 231    Light Cycle (RAM)  
1,923 243    Toluene   11,300 244    Toluene   10,175 250    FCCU Gasoline  
75,354 251    FCCU Gasoline   75,968 252    FCCU Gasoline   75,968 253   
Natural Gasoline   74,653 254    Isomerate   19,318 255    Isomerate   19,318
256    TEL Wash   950 447    Finish Gasoline   17,730 448    Gasoline   16,109

 

Exhibit D-1



--------------------------------------------------------------------------------

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT    NOMINAL CAPACITY, BBLS

453

   Ethanol    5,121

457

   HTU3 Chg, LSR    32,690

458

   Isomerate    32,690

490

   ULSD    116,094

600

   Propane    625

601

   Propane    625

602

   Propane    625

603

   Propane    625

604

   Propane    625

605

   Propane    625

606

   Propane    625

607

   Propane    625

608

   Propane    625

609

   Propane    625

610

   Propane    625

611

   Propane    625

612

   Propane    625

613

   Propane    625

614

   Propane    625

615

   Propane    625

616

   Propane    625

617

   Propane    625

618

   Propane    625

 

Exhibit D-1



--------------------------------------------------------------------------------

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT   NOMINAL CAPACITY, BBLS

619

   Propane   625

620

   Propane   575

621

   Propane   100

640

   Asphalt   66,859

641

   Propane   6,813

643

   Sour distillate   90,600

647

   Asphalt   76,600

651

   Heavy Atmospheric Gas Oil
(GASO)   32,000

 

2. The Refined Products Truck Loading Rack located on the Land described under
“Refined Products Truck Loading Rack” on Exhibit E-1.

 

3. The Propane Truck Loading Rack located on the Land described under “Propane
Truck Loading Rack” on Exhibit E-1.

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit D-2

to

Master Lease and Access Agreement

 

 

Applicable Assets: Cheyenne Refinery Complex

 

1. The following storage tanks located on the Land described under “Storage
Tanks” on Exhibit E-2.

 

TANK ID NUMBER

   CURRENT
SERVICE/PRODUCT    NOMINAL CAPACITY, BBLS2 1-107    Intermediate Distillate   
69,942 1-013    Coker Distillate    1,914 1-014    Low Sul. Diesel    24,677
1-015    No Lead Gas    24,677 1-016    Ethanol    2,564 1-017    Prem. No Lead
Gas    5,034 1-020    FCC Slurry Oil    5,018 1-021    Sweet Naphtha / VRU   
9,867 1-027    Slop Oil    4,000 1-028    Biodiesel    5,179 1-029    Coker Gas
Oil    10,709 1-032    Diesel    10,124 1-033    Coker Distillate    10,342
1-040    FCC Slurry Oil    10,121 1-048    Coker Distillate    1,341 1-049   
Coker Distillate    1,341 1-050    Vacuum Bottoms    67,428

 

2  Nominal capacity is approximate

 

Exhibit D-2



--------------------------------------------------------------------------------

TANK ID NUMBER

  

CURRENT
SERVICE/PRODUCT

   NOMINAL CAPACITY, BBLS 1-051    Slurry    24,938 1-052    PG 58-28 (Asphalt)
   72,017 1-053    FCCU Slurry    13,506 1-054    FCCU Slurry    24,938 1-055   
PG 58-28 (Asphalt)    54,499 1-056    Coker feed tank    61,709 1-058    Coker
Gas Oil    10,493 1-090    PG 64-22 (Asphalt)    55,954 1-091    PG 58-28
(Asphalt)    55,954 1-093    PG 64-22 (Asphalt)    2,602 1-094    PG 64-22
(Asphalt)    2,602 1-095    PG 64-22 (Asphalt)    2,602 1-106    Naphtha   
120,000 1-108    Distillate    107,000 1-117    Vacuum Bottoms    69,942 2-015
   Diesel    28,870 2-016    Diesel    28,046 2-017    UC Crack (LCO / Coker
Distillate)    28,562 2-020    Gas Oil    10,746 2-021    Gas Oil    10,746
2-022    UC Crack (LCO / Coker Distillate)    9,731

 

Exhibit D-2



--------------------------------------------------------------------------------

TANK ID NUMBER

  

CURRENT
SERVICE/PRODUCT

   NOMINAL CAPACITY, BBLS

2-023

   Coker Gas Oil    10,583

2-028

   Cat Gas Oil    80,153

2-034

   Reformate    23,234

2-035

   Alkylate    24,190

2-036

   Recovered Oil / Crude slop    5,056

2-060

   Burner / Distillate    9,846

2-061

   Sweet Naphtha    10,096

2-062

   Naphtha    9,970

2-063

   Crude HSR    10,096

2-067

   Crude LSR    10,093

2-070

   Sub Grade No Lead Gas    32,608

2-071

   Premium No Lead Gas    32,612

2-072

   Crude    80,581

2-073

   Crude    80,551

2-074

   Crude    79,766

2-075

   Finished NL gasoline    80,278

2-100

   LSR/LSG    41,978

2-101

   Diesel    42,051

2-102

   No Lead Gas    80,278

2-104

   Reformate    54,749

2-105

   Cat Gas Oil    54,954

2-118

   Light Straight Run    40,609

2-119

   FCCU Cat Gas    40,609

2-161

   Finished Diesel    40,485

 

Exhibit D-2



--------------------------------------------------------------------------------

2. The Refined Products Truck Loading Rack, including the Vapor Recovery Unit,
located on the Land described under “Refined Products Truck Loading Rack” on
Exhibit E-2.

 

3. The two Propane Loading Spots located on the Land described under “Propane
Loading Spots” on Exhibit E-2.

 

4. The four Crude Oil LACTS Units located on the Land described under “Crude Oil
LACTS Units” on Exhibit E-2.

 

5. The Crude Receiving Pipeline located on the Land described under “Crude
Receiving Pipeline” on Exhibit E-2.

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit D-3

to

Master Lease and Access Agreement

 

 

Applicable Assets: Tulsa Refinery Complex

Group 1 Assets located on the land described on Exhibit E-3

 

1. The following storage tanks located at the Tulsa East Refinery:

 

TANK ID

   REFINED PRODUCT   CAPACITY (BBLS)

10

   ULSD #2 (XT)   37,500

11

   ULSD #2 (XT)   37,500

102

   Kerosene   37,500

103

   Kerosene   37,500

104A

   ULSD #2 (XT)   37,500

110

   ULSD #1   37,500

111

   Kerosene   37,500

115

   ULSD #2 (XT)   150,421

215

   ULSD #2 (XT)   150,421

116

   Kerosene   37,500

117

   ULSD #2 (XT)   63,300

450A

   Premium Unleaded   12,574

451

   USLD #2 (XT)   11,700

452A

   USLD #2 (XT)   12,000

464A

   Unleaded Regular   73,000

465

   Unleaded Regular   79,320

466

   Unleaded Regular   79,320

467A

   Unleaded Regular   73,000

470A

   Unleaded Regular   151,020

472

   Unleaded Regular   151,000

473A

   Premium Unleaded (ST)   151,020

601

   Unleaded Regular   18,634

602

   Premium Unleaded (ST)   10,743

603

   Out of Service   2,000

605

   Ethanol   3,528

606

   Empty   500

 

2. The Asphalt Truck Loading Rack

 

3. The Propane Truck Loading Rack

 

Exhibit D-3



--------------------------------------------------------------------------------

4. The Gasoline/Diesel/Jet Fuel Truck Loading Rack

 

5. Two Product Delivery Pipelines

Group 2 Assets located on the land described on Exhibit E-3

 

6. The following storage tanks located at the Tulsa East Refinery:

 

TANK ID

   CURRENT SERVICE    CAPACITY (BBLS)

1

   Crude    130,450

2

   Crude    130,000

3

   Crude    116,579

8

   Crude    130,233

123

   CSO    37,500

471

   Unleaded Gasoline    71,371

107A

   Flux/Asphalt    55,954

108A

   Flux/Asphalt    37,500

109

   Flux/Asphalt    37,500

125

   Flux/Asphalt    37,500

131

   Flux/Asphalt    37,500

442

   Gasoline blendstock    11,700

445A

   Gasoline blendstock    32,787

446

   Gasoline blendstock    11,700

444A

   Gasoline blendstock    32,832

460

   LSR    80,000

461A

   LSR    80,000

17

   FCCU LCO    37,500

114

   Raw Diesel    131,000

9

   Raw gas oil    150,260

15

   Raw gas oil    130,000

16

   Raw gas oil-Sour    151,078

6A

   Raw naphtha    69,082

4

   Scanfiner feed    120,566

40

   Raw gas oil    5,734

41

   CSO    4,032

34

   Truck loading-64/22 asphalt    11,798

36A

   Truck loading-58/28 asphalt    11,500

124A

   Flux/Asphalt    37,500

18A

   Slop    37,500

31

   Slop    15,000

7A

   Naptha    69,082

14

   Naptha    55,000

 

7. The Rail Loading Rack

 

8. The Truck Unloading Rack

 

Exhibit D-3



--------------------------------------------------------------------------------

Exhibit D-4

to

Master Lease and Access Agreement

 

 

Applicable Assets: Woods Cross Refinery Complex

(excluding the Woods Cross Pipeline Pad)

 

1. Crude oil tanks identified as numbers 103, 121 and 126

 

Exhibit D-4



--------------------------------------------------------------------------------

Exhibit D-5

to

Master Lease and Access Agreement

 

 

Applicable Assets: Woods Cross Pipeline Pad

 

1. 12” HEP to UNEV refined products pipeline origin trap and piping, associated
SCADA Control building and satellite dish.

 

2. 8” HEP to Chevron refined products pipeline origin trap and piping.

 

3. 10” HEP to Pioneer refined products pipeline origin trap and piping.

 

4. All equipment, machinery, fixtures and other tangible personal property and
improvements used or held for use exclusively in connection with the assets
described above, to the extent currently owned by the Relevant Asset Owner.

 

5. All other assets used or held for use exclusively in connection with or
constituting the assets described above, to the extent owned by the Relevant
Asset Owner.

 

Exhibit D-5



--------------------------------------------------------------------------------

Exhibit D-6

to

Master Lease and Access Agreement

 

 

Applicable Assets: Navajo Refinery Complex

(excluding the Truck Rack, the Artesia Blending Station and the Artesia Pump and
Receiving Stations)

 

1. Crude oil tanks identified as numbers 437 and 1225 (replacement tank for tank
439)

 

Exhibit D-6



--------------------------------------------------------------------------------

Exhibit D-7

to

Master Lease and Access Agreement

 

 

Applicable Assets: Artesia Pump and Receiving Stations

 

1. El Paso 8”/12” Products Pipeline Originating Pump Station

 

2. Four Corners 12” Products Pipeline Originating Pump Station

 

3. Lovington 8” Pipeline Receiving Station

 

4. Lovington 10” Pipeline Receiving Station

 

5. Lovington 16” Pipeline Receiving Station

 

6. Natural Gas 8” Pipeline Receiving Station

 

7. El Paso 6” Pipeline Pump Station

 

8. Roswell 4” Pipeline Pump Station

 

9. All equipment, machinery, fixtures and other tangible personal property and
improvements used or held for use exclusively in connection with the assets
described above, to the extent currently owned by the Relevant Asset Owner.

 

10. All other assets used or held for use exclusively in connection with or
constituting the assets described above, to the extent owned by the Relevant
Asset Owner.

 

Exhibit D-7



--------------------------------------------------------------------------------

Exhibit E

to

Master Lease and Access Agreement

 

 

Description of Applicable Premises

 

  1. El Dorado Refinery Complex

[See Exhibit E-1]

 

  2. Cheyenne Refinery Complex

[See Exhibit E-2]

 

  3. Tulsa Refinery Complex

[See Exhibit E-3]

 

  4. Woods Cross Refinery Complex (excluding the Woods Cross Pipeline Pad)

[See Exhibit E-4]

 

  5. Woods Cross Pipeline Pad

[See Exhibit E-5]

 

  6. Navajo Refinery Complex (excluding the Truck Rack, the Artesia Blending
Station and the Artesia Pump and Receiving Stations)

[See Exhibit E-6]

 

  7. Artesia Pump and Receiving Stations

[See Exhibit E-7]

For the avoidance of doubt, the Applicable Premises as to Tankage includes only
that portion of the land described above upon which the Applicable Assets are
situated and does not extend beyond the circular footprint of such Applicable
Assets, the legal descriptions set forth herein notwithstanding.

 

Exhibit E



--------------------------------------------------------------------------------

Exhibit E-1

to

Master Lease and Access Agreement

 

 

[Legal Description for El Dorado Refinery Complex]

Storage Tanks

Tract 1

(Tanks 1, 2, 3, 15, and 448)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 32°39’24” East a distance of 1,674.34 feet to the POINT OF
BEGINNING;

THENCE North 90°00’00” East a distance of 76.12 feet;

THENCE South 01°41’08” East a distance of 193.10 feet;

THENCE South 87°48’56” East a distance of 148.93 feet;

THENCE South 00°58’18” East a distance of 135.27 feet;

THENCE North 87°33’48” West a distance of 160.50 feet;

THENCE North 89°06’29” West a distance of 122.95 feet;

THENCE South 00°20’29” East a distance of 129.20 feet;

THENCE South 89°32’57” West a distance of 97.73 feet;

THENCE North 01°15’33” West a distance of 274.71 feet;

THENCE North 47°02’18” East a distance of 68.31 feet;

THENCE North 90°00’00” East a distance of 102.25 feet;

THENCE North 00°29’09” East a distance of 133.98 feet to the POINT OF BEGINNING.

Said tract of land containing 87,220 square feet or 2.0023 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Tract 2

(Tank 16)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 20°04’17” East a distance of 2,155.66 feet to the POINT OF
BEGINNING;

THENCE North 88°49’54” East a distance of 111.73 feet;

THENCE South 00°00’00” West a distance of 104.04 feet;

THENCE North 73°01’07” West a distance of 114.41 feet;

THENCE North 01°54’37” West a distance of 68.39 feet to the POINT OF BEGINNING.

Said tract of land containing 9,512 square feet or 0.2184 acres more or less.

Tract 3

(Tanks 17, 133, 168 and 447)

A tract of land lying in the South Half of Section 10, Township 26 South, Range
5 East of the Sixth Principal Meridian, Butler County, Kansas, and being more
particularly described as follows:

COMMENCING at the northwest corner of the Southeast Quarter of said Section 10,
from whence the northwest corner of the Southwest Quarter of said Section 10
bears South 88°24’26” West a distance of 2650.26 feet;

THENCE South 11°35’46” West a distance of 1,415.56 feet to the POINT OF
BEGINNING;

THENCE North 88°54’16” East a distance of 969.62 feet;

THENCE South 00°10’29” West a distance of 173.43 feet;

THENCE North 89°52’18” West a distance of 296.67 feet;

THENCE South 00°18’30” East a distance of 135.24 feet;

THENCE South 89°39’45” West a distance of 664.39 feet;

THENCE North 01°40’43” West a distance of 293.51 feet to the POINT OF BEGINNING.

Said tract of land containing 249,588 square feet or 5.7298 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Tract 4

(Tanks 18, 19, 20, 32, 64, 65, 75, 78 and 192)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 21°40’09” East a distance of 271.04 feet to the POINT OF BEGINNING;

THENCE North 90°00’00” East a distance of 393.08 feet;

THENCE North 68°12’37” East a distance of 124.83 feet;

THENCE South 89°29’19” East a distance of 112.89 feet;

THENCE South 00°03’51” East a distance of 753.65 feet;

THENCE North 89°22’39” West a distance of 164.23 feet;

THENCE South 00°37’23” West a distance of 164.14 feet;

THENCE South 88°59’44” West a distance of 101.76 feet;

THENCE North 01°01’21” West a distance of 80.96 feet;

THENCE North 89°41’01” West a distance of 111.36 feet;

THENCE South 00°00’43” East a distance of 221.61 feet;

THENCE North 88°49’10” West a distance of 214.01 feet;

THENCE North 05°15’42” West a distance of 444.99 feet;

THENCE North 01°16’34” East a distance of 565.11 feet to the POINT OF BEGINNING.

Said tract of land containing 547,812 square feet or 12.5760 acres more or less.

Tract 5

(Tanks 21, 23, 24, 25, 31, 132, 225, 226, 227, 490 and 641)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 88°24’26” West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 01°03’34” East a distance of 367.57 feet to the POINT OF BEGINNING;

THENCE North 87°36’17” East a distance of 205.95 feet;

THENCE North 01°21’23” West a distance of 295.87 feet;

THENCE South 89°31’50” East a distance of 254.89 feet;

THENCE South 03°51’33” East a distance of 186.25 feet;

THENCE South 44°13’56” West a distance of 107.82 feet;

THENCE South 00°03’30” West a distance of 349.66 feet;

THENCE North 87°40’25” East a distance of 332.81 feet;

THENCE North 44°22’24” East a distance of 131.44 feet;

THENCE North 02°12’14” West a distance of 271.63 feet;

THENCE South 90°00’00” West a distance of 104.46 feet;

THENCE North 00°57’20” West a distance of 250.58 feet;

THENCE North 88°25’31” East a distance of 383.91 feet;

THENCE South 02°28’23” East a distance of 305.23 feet;

THENCE South 73°43’44” East a distance of 150.78 feet;

THENCE South 07°50’03” East a distance of 396.39 feet;

THENCE South 87°40’29” West a distance of 586.33 feet;

THENCE South 03°00’15” East a distance of 378.52 feet;

THENCE South 88°37’24” West a distance of 660.09 feet;

THENCE North 03°22’06” West a distance of 360.11 feet;

THENCE North 00°47’50” East a distance of 117.28 feet;

THENCE North 34°42’44” West a distance of 71.74 feet;

THENCE North 01°03’34” West a distance of 292.29 feet to the POINT OF BEGINNING.

Said tract of land containing 861,557 square feet or 19.7786 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Tract 6

(Tanks 215, 216 and 220)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of said Southwest Quarter bears South 88°24’26” West a
distance of 2650.26 feet;

THENCE South 88°24’26” West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;

THENCE South 01°03’34” East a distance of 659.86 feet;

THENCE South 88°22’51” West a distance of 69.13 feet to the POINT OF BEGINNING;

THENCE South 00°23’41” East a distance of 649.43 feet;

THENCE South 51°54’01” West a distance of 129.14 feet;

THENCE South 01°57’31” East a distance of 116.60 feet;

THENCE South 42°49’35” East a distance of 148.03 feet;

THENCE South 00°18’42” West a distance of 187.73 feet;

THENCE South 88°14’37” West a distance of 301.63 feet;

THENCE North 02°28’43” West a distance of 1,142.50 feet;

THENCE North 88°22’51” East a distance of 344.60 feet to the POINT OF BEGINNING.

Said tract of land containing 348,642 square feet or 8.0037 acres more or less.

Tract 7

(Tanks 219, 221, 222, 223, 224, 250, 251, and 252)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 88°24’26” West, along the north line of said Southwest Quarter, a
distance of 1,325.13 feet;

THENCE South 01°03’34” East a distance of 659.86 feet;

THENCE South 88°22’51” West a distance of 543.81 feet to the POINT OF BEGINNING;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 00°13’26” West a distance of 212.34 feet;

THENCE South 50°35’42” West a distance of 96.96 feet;

THENCE South 00°19’06” West a distance of 133.48 feet;

THENCE South 61°15’16” East a distance of 95.60 feet;

THENCE South 02°58’18” East a distance of 1,328.34 feet;

THENCE South 45°00’29” West a distance of 167.07 feet;

THENCE North 82°34’14” West a distance of 168.65 feet;

THENCE North 29°08’28” West a distance of 126.92 feet;

THENCE North 02°25’20” West a distance of 642.84 feet;

THENCE North 89°47’54” West a distance of 350.79 feet;

THENCE North 01°55’16” West a distance of 1,103.08 feet;

THENCE North 88°22’51” East a distance of 686.21 feet to the POINT OF BEGINNING.

Said tract of land containing 998,424 square feet or 22.9207 acres more or less.

Tract 8

(Tank 218)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 34°03’37” West a distance of 2,849.63 feet to the POINT OF
BEGINNING;

THENCE South 88°56’22” East a distance of 86.29 feet;

THENCE South 52°23’25” East a distance of 114.29 feet;

THENCE South 04°00’10” East a distance of 129.69 feet;

THENCE South 87°47’37” West a distance of 262.75 feet;

THENCE North 04°11’10” West a distance of 131.33 feet;

THENCE North 47°12’38” East a distance of 117.57 feet to the POINT OF BEGINNING.

Said tract of land containing 47,374 square feet or 1.0876 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Tract 9

(Tanks 134, 649, 137, 138 and 139)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 40°38’07” West a distance of 1,838.56 feet to the POINT OF
BEGINNING;

THENCE North 89°52’55” East a distance of 626.05 feet;

THENCE South 38°45’27” East a distance of 142.27 feet;

THENCE South 00°34’29” West a distance of 514.76 feet;

THENCE South 37°41’51” West a distance of 200.54 feet;

THENCE South 88°37’07” West a distance of 324.57 feet;

THENCE South 01°24’13” East a distance of 445.50 feet;

THENCE South 87°42’39” West a distance of 227.55 feet;

THENCE North 41°39’02” West a distance of 131.37 feet;

THENCE North 01°20’52” West a distance of 1,059.76 feet;

THENCE North 36°53’11” East a distance of 109.68 feet to the POINT OF BEGINNING.

Said tract of land containing 727,128 square feet or 16.6926 acres more or less.

Tract 10

(Tanks 142 and 143)

A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE South 09°57’01” East a distance of 492.35 feet to the POINT OF BEGINNING;

THENCE North 88°29’25” East a distance of 502.80 feet;

THENCE South 62°40’57” East a distance of 63.92 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 02°58’50” East a distance of 345.87 feet;

THENCE South 86°20’48” West a distance of 564.35 feet;

THENCE North 02°02’46” West a distance of 397.70 feet to the POINT OF BEGINNING.

Said tract of land containing 216,393 square feet or 4.9677 acres more or less.

Tract 11

(Tanks 254, 255 and 256)

A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE South 79°15’07” East a distance of 773.84 feet to the POINT OF BEGINNING;

THENCE North 86°28’46” East a distance of 53.25 feet;

THENCE South 02°46’48” East a distance of 84.29 feet;

THENCE South 00°25’57” East a distance of 216.62 feet;

THENCE South 90°00’00” West a distance of 101.39 feet;

THENCE North 02°37’59” West a distance of 213.57 feet;

THENCE North 85°32’03” East a distance of 52.49 feet;

THENCE North 00°00’00” East a distance of 80.11 feet to the POINT OF BEGINNING.

Said tract of land containing 27,360 square feet or 0.6281 acres more or less.

Tract 12

(Tanks 178, 212, 213, 230, and 231)

A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE South 85°06’15” East a distance of 2,940.18 feet to the POINT OF
BEGINNING;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE North 86°03’54” East a distance of 311.95 feet;

THENCE North 01°23’53” West a distance of 20.44 feet;

THENCE North 89°55’17” East a distance of 90.83 feet;

THENCE South 05°33’23” East a distance of 56.08 feet;

THENCE South 56°05’10” West a distance of 250.51 feet;

THENCE South 02°24’10” East a distance of 390.70 feet;

THENCE South 88°55’11” West a distance of 200.37 feet;

THENCE North 01°34’52” West a distance of 547.97 feet to the POINT OF BEGINNING.

Said tract of land containing 132,389 square feet or 3.0392 acres more or less.

Tract 13

(Tanks 159 and 167)

A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE North 88°43’03” East a distance of 3,230.68 feet to the POINT OF
BEGINNING;

THENCE North 84°50’40” East a distance of 88.48 feet;

THENCE South 01°50’55” East a distance of 151.75 feet;

THENCE South 87°42’39” West a distance of 91.86 feet;

THENCE North 00°28’33” West a distance of 147.39 feet to the POINT OF BEGINNING.

Said tract of land containing 13,468 square feet or 0.3092 acres more or less.

Tract 14

(Tanks 243 and 244)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 02°14’28” West a distance of 2,082.09 feet to the POINT OF
BEGINNING;

THENCE South 88°25’54” East a distance of 75.95 feet;

THENCE South 00°14’20” East a distance of 124.74 feet;

THENCE South 90°00’00” West a distance of 50.44 feet;

THENCE North 43°26’26” West a distance of 40.08 feet;

THENCE North 00°54’53” East a distance of 97.72 feet to the POINT OF BEGINNING.

Said tract of land containing 9,302 square feet or 0.2135 acres more or less.

Tract 15

(Tank 127)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 06°28’34” East a distance of 2,059.89 feet to the POINT OF
BEGINNING;

THENCE North 88°10’23” East a distance of 71.34 feet;

THENCE South 00°00’00” West a distance of 75.05 feet;

THENCE South 88°06’47” West a distance of 69.07 feet;

THENCE North 01°44’12” West a distance of 75.09 feet to the POINT OF BEGINNING.

Said tract of land containing 5,269 square feet or 0.1210 acres more or less.

Tract 16

(Tanks 29, 30 and 66)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 03°42’00” East a distance of 1,759.51 feet to the POINT OF
BEGINNING;

THENCE North 90°00’00” East a distance of 403.67 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 00°22’16” East a distance of 330.67 feet;

THENCE North 89°28’46” West a distance of 117.79 feet;

THENCE North 33°56’44” West a distance of 141.90 feet;

THENCE West a distance of 200.23 feet;

THENCE North 02°18’54” West a distance of 212.06 feet to the POINT OF BEGINNING.

Said tract of land containing 103,314 square feet or 2.3718 acres more or less.

Tract 17

(Tank 453)

A tract of land lying in the Southeast Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Southeast Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 23°15’01” East a distance of 2,282.23 feet to the POINT OF
BEGINNING;

THENCE North 80°38’00” East a distance of 79.33 feet;

THENCE South 02°43’41” East a distance of 79.83 feet;

THENCE South 87°44’00” West a distance of 76.81 feet;

THENCE North 04°21’13” West a distance of 70.07 feet to the POINT OF BEGINNING.

Said tract of land containing 5,834 square feet or 0.1339 acres more or less.

Tract 18

(Tanks 253)

A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE South 86°51’28” East a distance of 958.25 feet to the POINT OF BEGINNING;

THENCE North 87°00’38” East a distance of 220.65 feet;

THENCE South 03°00’49” East a distance of 218.94 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE South 90°00’00” West a distance of 223.64 feet;

THENCE North 02°16’23” West a distance of 207.30 feet to the POINT OF BEGINNING.

Said tract of land containing 47,316 square feet or 1.0862 acres more or less.

Tract 19

(Tanks 457 and 458)

A tract of land lying in the Northwest Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the said Northwest Quarter of Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE South 55°24’56” East a distance of 937.55 feet to the POINT OF BEGINNING;

THENCE North 88°27’38” East a distance of 153.75 feet;

THENCE South 02°19’34” East a distance of 325.75 feet;

THENCE South 89°03’40” West a distance of 151.24 feet;

THENCE North 02°46’32” West a distance of 324.21 feet to the POINT OF BEGINNING.

Said tract of land containing 49,544 square feet or 1.1374 acres more or less.

Tract 20

(Tank 640)

A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE North 88°28’37” East a distance of 2,901.96 feet to the POINT OF
BEGINNING;

THENCE continuing North 88°28’37” East a distance of 161.88 feet;

THENCE South 01°09’07” East a distance of 166.25 feet;

THENCE South 89°49’48” West a distance of 161.29 feet;

THENCE North 01°21’57” West a distance of 162.44 feet to the POINT OF BEGINNING.

 

Exhibit E-1



--------------------------------------------------------------------------------

Said tract of land containing 26,553 square feet or 0.6096 acres more or less.

Tract 21

(Tank 647)

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 88°24’26” West, along the north line of said Southwest Quarter, a
distance of 869.29 feet;

THENCE South 03°51’33” East a distance of 264.28 feet;

THENCE South 44°13’56” West a distance of 107.82 feet to the POINT OF BEGINNING;

THENCE North 90°00’00” East a distance of 414.78 feet;

THENCE South 02°12’14” East a distance of 242.38 feet;

THENCE South 44°22’24” West a distance of 131.44 feet;

THENCE South 87°40’25” West a distance of 332.81 feet;

THENCE North 00°03’30” East a distance of 349.66 feet to the POINT OF BEGINNING.

Said tract of land containing 139,420 square feet or 3.2006 acres, more or less.

Refined Products Truck Loading Rack

Tract 22

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the southwest corner of the said Southwest Quarter of Section 10,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE North 33°26’24” East a distance of 92.46 feet to the POINT OF BEGINNING;

THENCE North 00°54’02” West a distance of 138.96 feet;

 

Exhibit E-1



--------------------------------------------------------------------------------

THENCE North 06°15’19” West a distance of 148.36 feet;

THENCE North 01°00’00” West a distance of 339.22 feet;

THENCE North 01°59’23” West a distance of 106.61 feet;

THENCE North 89°03’14” East a distance of 359.11 feet;

THENCE South 00°54’13” East a distance of 376.13 feet;

THENCE South 86°14’59” West a distance of 11.84 feet;

THENCE South 00°57’00” East a distance of 387.49 feet;

THENCE South 89°26’08” West a distance of 309.78 feet;

THENCE North 36°44’24” West a distance of 36.56 feet to the POINT OF BEGINNING.

Said tract of land containing 264,128 square feet or 6.0635 acres more or less.

Propane Tank Loading Rack and Tanks 600-621

Tract 23

A tract of land lying in the Southeast Quarter of Section 9, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the southeast corner of the said Southeast Quarter of Section 9,
from whence the northeast corner of the Southeast Quarter of Section 9, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE North 08°04’04” West a distance of 963.22 feet to the POINT OF BEGINNING;

THENCE South 88°56’02” West a distance of 354.67 feet;

THENCE North 01°31’06” West a distance of 361.38 feet;

THENCE North 45°34’52” West a distance of 273.12 feet;

THENCE North 00°53’06” West a distance of 297.39 feet;

THENCE North 88°50’01” East a distance of 548.73 feet;

THENCE South 01°01’16” East a distance of 854.46 feet to the POINT OF BEGINNING.

Said tract of land containing 380,628 square feet or 8.7380 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Tract 24

Tank #651

A tract of land lying in the Northeast Quarter of Section 15, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northwest corner of the Northwest Quarter of said Section 15,
from whence the northwest corner of the Southwest Quarter of Section 10, T26S,
R5E, Sixth Principal Meridian bears North 00°55’11” West a distance of 2644.19
feet;

THENCE North 88°28’37” East a distance of 3,063.84 feet to the POINT OF
BEGINNING;

THENCE continuing North 88°28’37” East a distance of 167.06 feet;

THENCE South 00°28’33” East a distance of 160.96 feet;

THENCE South 86°38’13” West a distance of 165.28 feet;

THENCE North 01°09’07” West a distance of 166.25 feet to the POINT OF BEGINNING.

Said tract of land containing 27,171 square feet or 0.6238 acres more or less.

Tract 25

Tank #643

A tract of land lying in the Southwest Quarter of Section 10, Township 26 South,
Range 5 East of the Sixth Principal Meridian, Butler County, Kansas, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southwest Quarter, from whence
the northwest corner of the Southwest Quarter of said Section 10 bears South
88°24’26” West a distance of 2650.26 feet;

THENCE South 37°02’32” West a distance of 2,428.29 feet to the POINT OF
BEGINNING;

THENCE South 36°18’59” East a distance of 131.19 feet;

THENCE South 26°34’51” West a distance of 183.71 feet;

THENCE South 90°00’00” West a distance of 225.00 feet;

THENCE North 00°00’00” East a distance of 270.00 feet;

THENCE North 90°00’00” East a distance of 229.51 feet to the POINT OF BEGINNING.

Said tract of land containing 72,086 square feet or 1.6549 acres more or less.

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit E-2

to

Master Lease and Access Agreement

 

 

[Legal Description for Cheyenne Refinery Complex]

Refined Products Truck Loading Rack

Parcel 1

(Refined Products Truck Loading Rack)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined at
the “Refined Products Loading Rack”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 2618.15 feet
S42°52’48”W of the NE corner of Section 5; thence S77°12’49”E a distance of
263.13 feet (80.201 meters) to a point; thence S26°12’16”E a distance of 367.85
feet (112.122 meters) to a point; thence S 63°47’44”W a distance of 250.00 feet
(76.200 meters) to a point; thence N26°12’16”W a distance of 533.41 feet
(162.584 meters) to a point; thence N63°47’44”E a distance of 45.49 feet (13.864
meters) to the Point of Beginning.

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Storage Tanks

Parcel 2

(Tanks 1-013, 1-014, 1-015, 1-016, 1-017, 1-021, 1-027, 1-028,

1-032, 1-033, 1-040, 1-048, 1-049, 1-106, 1-107 and 1-108)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 106, 107, 13, 14, 15, 16, 17, 21, 27, 28, 32, 33, 40, 48,
49 and 108. The boundary of said parcel being more particularly described as
follows:

Beginning at the northwest corner, said corner being 2401.59 feet S48°27’49”W of
the NE corner of Section 5; thence N63°49’26”E a distance of 220.00 feet (67.056
meters) to a point; thence N26°12’ 16”W a distance of 100.00 feet (30.48 meters)
to a point; thence N63°49’26”E a distance of 245.00 feet (74.676 meters) to a
point; thence S26°12’16”E a distance of 634.22 feet (193.311 meters) to a point;
thence N63°47’44”E a distance of 85.00 feet (25.908 meters) to a point; thence
S26°12’16”E a distance of 90.00 feet (27.432 meters) to a point; thence
S63°47’44”W a distance of 90.00 feet (27.432 meters) to a point; thence
S26°12’16”E a distance of 195.55 feet (59.603 meters) to a point; thence
S63°56’07”W a distance of 50.00 feet (15.240 meters) to a point; thence
N26°12’16”W a distance of 195.42 feet (59.566 meters) to a point; thence
S63°47’44”W a distance of 75.00 feet (22.860 meters) to a point; thence
S26°12’16”E a distance of 85.00 feet (25.908 meters) to a point; thence
S63°47’44”W a distance of 189.94 feet (57.893 meters) to a point; thence
N26°12’16”W a distance of 85.00 feet (25.908 meters) to a point; thence
N63°47’44”E a distance of 100.03 feet (30.490 meters) to a point; thence
N26°10’34”W a distance of 90.00 feet (27.432 meters) to a point; thence
S63°47’44”W a distance of 100.00 feet (30.480 meters)

 

Exhibit E-2



--------------------------------------------------------------------------------

to a point; thence N26°10’34”W a distance of 279.49 feet (85.189 meters) to a
point; thence S63°47’44”W a distance of 145.28 feet (44.281 meters) to a point;
thence N26°12’16”W a distance of 254.96 feet (77.713 meters) to a point, said
point being the Point of Beginning.

The above parcel of land containing 6.0 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 3

(Tank Nos. 1-020, 1-029, 1-050, 1-051, 1-052, 1-053,

1-054, 1-055, 1-056, 1-058, 1-090 and 1-091)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 90, 91, 56, 50, 51, 54, 52, 55, 53, 58, 20, and 29. The
boundary of said parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1892.53 feet S46°24’53”W of
the NE corner of Section 5; to a point; thence N63°44’44”E a distance of 313.33
feet (95.502 meters) to a point; thence S26°03’53”E a distance of 142.48 feet
(43.429 meters) to a point; thence N 63°56’07”E a distance of 140.00 feet
(42.672 meters) to a point; thence S26°03’53”E a distance of 367.00 feet
(111.862 meters) to a point; thence S 26°03’53”E a distance of 184.57 feet
(56.257 meters) to a point; thence S 63°47’44”W a distance of 321.63 feet
(98.034 meters) to a point; thence N26°12’16”W a distance of 90.00 feet (27.432
meters) to a point; thence N 63°47’44”E a distance of 35.00 feet (10.668 meters)
to a point; thence N26°12’16”W a distance of 129.27 feet (39.400 meters) to a
point; thence N63°44’44”E a distance of 80.00 feet (24.384 meters) to a point;
thence N26°12’16”W a distance of 165.00 feet (50.292 meters) to a point; thence
S63°44’44”W a distance of 245.00 feet (74.676 meters) to a point; thence
N26°12’16”W a distance of 310.00 feet (94.488 meters) to the Point of Beginning.

The above parcel of land containing 5.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 4

(Tank Nos. 1-093, 1-094, & 1-095)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following Tanks: 93, 94, and 95. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 2051.54 feet S18°10’49”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 80.00
feet (24.384 meters) to a point; thence S26°03’53”E a distance of 70.26 feet
(21.415 meters) to a point; thence southeast a distance of 9.74 feet (2.969
meters) along a tangential curve concave northeast having a radius of 3065.00
feet (934.214 meters) and a central angle of 00°10’56”; to a point; thence
S63°56’07”W a distance of 80.02 feet (24.389 meters) to a point; thence
N26°03’53”W a distance of 80.00 feet (24.384 meters) to the Point of Beginning.

The above parcel of land containing 0.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Exhibit E-2



--------------------------------------------------------------------------------

Parcel 6

(Tank Nos. 2-015, 2-016, 2-017, 2-020, 2-021, 2-022, 2-023, 2-028,

2-034, 2-035, 2-036, 2-070, 2-071, 2-100, 2-101, 2-102, 2-104 and 2-105)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 15, 16, 17, 20, 21, 22,
23, 28, 34, 35, 36, 70, 71, 100, 101, 102, 104, and 105. The boundary of said
parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1047.11 feet S39°14’59”W of
the NE corner of Section 5; to a point; thence N63°47’10”E a distance of 736.38
feet (224.450 meters) to a point; thence N63°47’10”E a distance of 89.79 feet
(27.368 meters) to a point; thence east a distance of 155.88 feet (47.513
meters) along a non-tangential curve concave north having a radius of 6010.00
feet (1831.852 meters) and a central angle of 1°29’10”; to a point; thence
S00°00’00”E a distance of 191.71 feet (58.435 meters) to a point; thence
S90°00’00”E a distance of 80.00 feet (24.384 meters) to a point; thence
S00°00’00”W a distance of 95.00 feet (28.956 meters) to a point; thence
N90°00’00”W a distance of 180.00 feet (54.864 meters) to a point; thence
S00°00’00”W a distance of 195.00 feet (59.436 meters) to a point; thence
N90°00’00”W a distance of 135.00 feet (41.148 meters) to a point; thence
S00°00’00”W a distance of 90.00 feet (27.432 meters) to a point; thence
N89°41’14”W a distance of 303.77 feet (92.589 meters) to a point; thence
S00°18’46”W a distance of 155.00 feet (47.244 meters) to a point; thence
N82°04’49”W a distance of 169.19 feet (51.570 meters) to a point; thence
N26°03’53”W a distance of 419.99 feet (128.014 meters) to the Point of
Beginning.

The above parcel of land containing 8.9 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 7

(Tank Nos. 2-060, 2-061, 2-062, 2-063 and 2-067)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 60, 61, 62, 63, 67. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 991.00 feet S09°14’44”E of
the NE corner of Section 5; to a point; thence N00°00’00”E a distance of 130.00
feet (39.624 meters) to a point; thence S90°00’00”E a distance of 175.00 feet
(53.340 meters) to a point; thence S00°00’00”W a distance of 75.00 feet (22.860
meters) to a point; thence N90°00’00”W a distance of 65.00 feet (19.812 meters)
to a point; thence S00°00’00”W a distance of 55.00 feet (16.764 meters) to a
point; thence N90°00’00”W a distance of 110.00 feet (33.528 meters) to the Point
of Beginning.

The above parcel of land containing 0.4 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Exhibit E-2



--------------------------------------------------------------------------------

Parcel 8

(Tank Nos. 2-072, 2-073, 2-074 and 2-075)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 72, 73, 74, and 75. The
boundary of said parcel being more particularly described as follows:

Beginning at the northeast corner, said corner being 1448.28 feet S15°00’04”W of
the NE corner of Section 5; said corner monumented by a  3⁄4” × 24” rebar with a
1  1⁄2” aluminum cap stamped PE PLS 9283; thence N63°56’07”E a distance of
147.49 feet (44.956 meters) to a point; thence S26°03’53”E a distance of 245.00
feet (74.676 meters) to a point; thence N63°56’07”E a distance of 220.00 feet
(67.056 meters) to a point; thence S26°03’53”E a distance of 400.00 feet
(121.920 meters) to a point; thence S63°56’07”W a distance of 160.00 feet
(48.768 meters) to a point; thence N26°03’53”W a distance of 310.00 feet (94.488
meters) to a point; thence S63°56’07”W a distance of 207.49 feet (63.244 meters)
to a point; thence N26°03’53”W a distance of 269.50 feet (82.144 meters) to a
point; thence N26°03’53”W a distance of 65.50 feet (19.964 meters) to the Point
of Beginning.

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Crude Oil LACTS Units

Parcel 5

(Four Crude Oil LACTS Units)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the “Crude LACTS Unit”. The boundary of said parcel being more particularly
described as follows:

Beginning at the northwest corner, said corner being 1435.52 feet S27°15’55”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 160.00
feet (48.768 meters) to a point; thence S67°32’22”E a distance of 135.21 feet
(41.212 meters) to a point; thence S47°28’57”W a distance of 260.20 feet (79.310
meters) to a point; thence N26°03’53”W a distance of 175.00 feet (53.340 meters)
to the Point of Beginning.

The above parcel of land containing 0.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Propane Loading Spots

Parcel 9

(Two Propane Loading Spots)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined as
the “LPG Loading & Unloading Dock”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner, said corner being 3728.67 feet S74°53’31”W of
the NE corner of Section 4; thence S02°52’25”W a distance of 200.00 feet (60.960
meters); thence N87°07’35”W a distance of 50.00 feet (15.240 meters); thence
N02°52’25”E a distance of 200.00 feet (60.960 meters); thence S87°07’35”E a
distance of 50.00 feet (15.240 meters) to the Point of Beginning.

 

Exhibit E-2



--------------------------------------------------------------------------------

The above parcel of land containing 0.2 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Crude Receiving Pipeline

Parcel 10

(Pipeline Easement)

A parcel situate in the NW1/4 of Section 4 and the NE1/4 of Section 5, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel defined at the “Pipeline Easement”. The boundary of said
parcel being more particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 527.07 feet
S04°36’50”W of the NE corner of Section 5; thence S85°00’51”E a distance of
57.02 feet (17.379 meters) to a point; thence S00°38’13”W a distance of 598.12
feet (182.309 meters) to a point; thence S88°54’22”W a distance of 41.07 feet
(12.519 meters) to a point; thence S02°20’56”W a distance of 70.33 feet (21.436
meters) to a point; thence N87°39’04”W a distance of 9.17 feet (2.796 meters) to
a point; thence S23°42’20”W a distance of 70.42 feet (21.464 meters) to a point;
thence S60°19’01”E a distance of 44.53 feet (13.572 meters) to a point; thence
S09°52’15”E a distance of 134.30 feet (40.935 meters) to a point; thence
S04°08’32”E a distance of 86.91 feet (26.490 meters) to a point; thence
S65°23’34”W a distance of 93.43 feet (28.477 meters) to a point; thence
S24°36’26”E a distance of 13.79 feet (4.203 meters) to a point; thence
S78°18’41”E a distance of 58.03 feet (17.686 meters) to a point; thence
S11°41’19”W a distance of 20.00 feet (6.096 meters) to a point; thence
N78°18’41”W a distance of 43.34 feet (13.209 meters) to a point; thence
S24°36’26”E a distance of 62.13 feet (18.938 meters) to a point; thence
S61°54’06”W a distance of 56.80 feet (17.314 meters) to a point; thence
N27°08’41”W a distance of 32.02 feet (9.760 meters) to a point; thence
S63°29’56”W a distance of 47.36 feet (14.436 meters) to a point; thence
N50°44’04”W a distance of 22.69 feet (6.916 meters) to a point; thence
N39°15’56”E a distance of 20.00 feet (6.096 meters) to a point; thence
S50°44’04”E a distance of 9.76 feet (2.975 meters) to a point; thence
N63°29’55”E a distance of 71.65 feet (21.838 meters) to a point; thence
N25°02’54”W a distance of 53.17 feet (16.205 meters) to a point; thence
N77°38’15”W a distance of 110.08 feet (33.552 meters) to a point; thence
N29°58’48”W a distance of 25.55 feet (7.786 meters) to a point; thence
N56°07’26”E a distance of 17.11 feet (5.214 meters) to a point; thence
N11°55’04”W a distance of 25.72 feet (7.838 meters) to a point; thence
N56°55’04”W a distance of 7.69 feet (2.344 meters) to a point; thence
N33°04’56”E a distance of 20.00 feet (6.096 meters) to a point; thence
S56°55’04”E a distance of 15.98 feet (4.869 meters) to a point; thence
S11°55’04”E a distance of 55.35 feet (16.870 meters) to a point; thence
S77°38’15”E a distance of 85.38 feet (26.025 meters) to a point; thence
N65°23’34”E a distance of 91.95 feet (28.028 meters) to a point; thence
N04°08’32”W a distance of 72.03 feet (21.953 meters) to a point; thence
N09°52’15”W a distance of 123.88 feet (37.759 meters) to a point; thence
N60°19’01”W a distance of 53.12 feet (16.192 meters) to a point; thence
N23°42’20”E a distance of 109.85 feet (33.483 meters) to a point; thence
N02°20’56”E a distance of 61.93 feet (18.876 meters) to a point; thence
N88°54’22”E a distance of 40.50 feet (12.345 meters) to a point; thence
N00°38’13”E a distance of 560.18 feet (170.744 meters) to a point; thence
N85°00’51”W a distance of 38.48 feet (11.729 meters) to a point; thence
N04°59’07”E a distance of 20.00 feet (6.096 meters) to the Point of Beginning.

The above parcel of land containing 0.8 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Exhibit E-2



--------------------------------------------------------------------------------

Parcel 11

(Tank No. 1-117)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. The boundary of said
parcel being more particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 1466.20 feet
S41°06’46”W of the NE corner of Section 5; thence S26°03’53”E a distance of
142.48 feet to a point; thence S63°56’07”E a distance of 140.00 feet to a point;
thence N26°03’53”W a distance of 142.48 feet to a point; thence N63°56’07”E a
distance of 140.00 feet to the Point of Beginning.

The above parcel of land containing 0.46 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 12

(Tank #2-118)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. The boundary of said
parcel being more particularly described as follows:

Beginning at the northwest corner of said parcel, said corner being 783.85 feet
S09°29’20”E of the NW corner of Section 4; thence N90°00’00”E a distance of
102.50 feet to a point; thence S00°00’00”E a distance of 102.50 feet to a point;
thence N90°00’00”W a distance of 102.50 feet to a point; thence N00°00’00”E a
distance of 102.50 feet to the Point of Beginning.

The above parcel of land containing 0.24 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 13

(Tank #2-119)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. The boundary of said
parcel being more particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 976.71 feet
S07°36’10”E of the NW corner of Section 4; thence S00°00’00”E a distance of
10.00 feet to a point; thence N90°00’00”E a distance of 30.00 feet to a point;
thence S00°00’00”E a distance of 130.00 feet to a point; thence N90°00’00”W a
distance of 165.27 feet to a point; thence N0°06’42”E a distance of 140.00 feet
to a point; thence N90°00’00”E a distance of 135.00 feet to the Point of
Beginning.

The above parcel of land containing 0.52 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Exhibit E-2



--------------------------------------------------------------------------------

PARCEL 14

Tank #2-161

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. The boundary of said
parcel being more particularly described as follows:

Beginning at the northwest corner of said parcel, said corner being 905.77 feet
S14°49’22”E of the NW corner of Section 4; thence N90°00’00”E a distance of
102.50 feet to a point; thence S00°00’00”E a distance of 102.50 feet to a point;
thence N90°00’00”W a distance of 102.5 feet to a point; thence N00°00’00”E a
distance of 102.50 feet to the Point of Beginning.

The above parcel of land containing 0.24 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Exhibit E-2



--------------------------------------------------------------------------------

Exhibit E-3

to

Master Lease and Access Agreement

 

 

[Legal Description for Tulsa Refinery Complex]

HEP AREA 1

A tract of land lying in the East Half of the Northwest Quarter of Section 23,
Township 19 North, Range 12 East of the Indian Base and Meridian, Tulsa County,
State of Oklahoma, according to the United States government survey thereof, and
being more particularly described as follows:

COMMENCING at southwest corner of the East Half of the Northwest Quarter of said
Section 23;

THENCE North 00°54’11” West, along the west line of the East Half of the
Northwest Quarter of said Section 23, a distance of 50.00 feet to the POINT OF
BEGINNING;

THENCE continuing North 00°54’11” West, along said west line, a distance of
568.06 feet;

THENCE North 89°30’18” East a distance of 209.09 feet;

THENCE North 46°07’38” East a distance of 26.81 feet;

THENCE North 00°05’25” West a distance of 70.74 feet;

THENCE North 89°24’48” East a distance of 133.17 feet;

THENCE South 00°05’25” East a distance of 87.50 feet;

THENCE North 89°24’48” East a distance of 138.57 feet;

THENCE South 39°08’10” East a distance of 13.47 feet;

THENCE South 01°06’24” East a distance of 559.60 feet to a point on the
northerly right-of-way line of West 35th Place as established by that certain
QUIT CLAIM DEED in favor of Tulsa County recorded in Book 240, Page 133, Tulsa
County records;

THENCE South 89°29’57” West, along said northerly right-of-way line, a distance
of 510.53 feet to the POINT OF BEGINNING.

Said tract containing 301,738 square feet or 6.9270 acres more or less.

 

Exhibit E-3



--------------------------------------------------------------------------------

HEP AREA 2

A tract of land lying in the Northeast Quarter of Section 23, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
according to the United States government survey thereof, and being more
particularly described as follows:

COMMENCING at southwest corner of the East Half of the Northwest Quarter of said
Section 23;

THENCE North 89°29’57” East, along the south line of the Northwest Quarter of
said Section 23, a distance of 1,329.11 feet to the southwest corner of the
Northeast Quarter of said Section 23;

THENCE North 00°58’58” West, along the west line of the said Northeast Quarter,
a distance of 2,650.41 feet to the northwest corner of the said Northeast
Quarter;

THENCE North 89°15’56” East, along the north line of said Northeast Quarter, a
distance of 142.62 feet;

THENCE South 00°42’27” East a distance of 15.00 feet to the POINT OF BEGINNING;

THENCE North 89°17’33” East a distance of 100.00 feet;

THENCE South 00°42’27” East a distance of 63.39 feet;

THENCE South 89°17’33” West a distance of 100.00 feet;

THENCE North 00°42’27” West a distance of 63.39 feet to the POINT OF BEGINNING.

Said tract containing 6,339 square feet or 0.1455 acres more or less.

HEP AREA 2A (Tank 36A)

A tract of land lying in the Northeast Quarter of Section 23, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
and being more particularly described as follows:

COMMENCING at the northwest corner of said Northeast Quarter;

THENCE North 89°17’34” East, along the north line of said Northeast Quarter, a
distance of 54.77 feet;

THENCE South 00°58’59” East a distance of 194.44 feet to the POINT OF BEGINNING;

THENCE North 89°01’01” East a distance of 100.00 feet;

THENCE South 00°58’59” East a distance of 110.00 feet;

THENCE South 89°01’01” West a distance of 100.00 feet;

THENCE North 00°58’59” West a distance of 110.00 feet to the POINT OF BEGINNING.

Said tract of land containing 11,000 square feet or 0.2525 acres more or less.

 

Exhibit E-3



--------------------------------------------------------------------------------

HEP AREA 3

A tract of land lying in the East Half of the Northwest Quarter of Section 23,
Township 19 North, Range 12 East of the Indian Base and Meridian, Tulsa County,
State of Oklahoma, according to the United States government survey thereof, and
being more particularly described as follows:

COMMENCING at southwest corner of the East Half of the Northwest Quarter of said
Section 23;

THENCE North 00°54’11” West, along the west line of the East Half of the
Northwest Quarter of said Section 23, a distance of 1,626.70 feet;

THENCE North 89°05’49” East a distance of 506.89 feet to the POINT OF BEGINNING;

THENCE North 00°44’21” West a distance of 801.29 feet;

THENCE North 85°18’00” East a distance of 84.27 feet;

THENCE South 83°31’38” East a distance of 117.32 feet;

THENCE South 77°40’15” East a distance of 167.89 feet;

THENCE South 82°22’57” East a distance of 82.28 feet;

THENCE South 00°09’34” West a distance of 740.74 feet;

THENCE South 89°01’16” West a distance of 433.79 feet to the POINT OF BEGINNING.

Said tract containing 343,387 square feet or 7.8831 acres more or less.

HEP AREA 4

A tract of land lying in the East Half of the Southwest Quarter of Section 14,
Township 19 North, Range 12 East of the Indian Base and Meridian, Tulsa County,
State of Oklahoma, according to the United States government survey thereof, and
being more particularly described as follows:

COMMENCING at northwest corner of the East Half of the Southwest Quarter of said
Section 14;

THENCE South 01°13’44” East, along the west line of the East Half of the
Southwest Quarter of said Section 14, a distance of 737.49 feet to the POINT OF
BEGINNING;

THENCE North 89°55’05” East a distance of 264.65 feet;

THENCE North 01°21’11” West a distance of 401.49 feet;

THENCE North 88°59’11” East a distance of 401.89 feet;

THENCE South 01°15’38” East a distance of 401.87 feet;

THENCE North 89°05’13” East a distance of 387.71 feet;

THENCE South 01°05’02” East a distance of 1,179.39 feet;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 89°05’59” West a distance of 387.07 feet;

THENCE North 01°30’14” West a distance of 795.92 feet;

THENCE South 88°04’21” West a distance of 395.99 feet;

THENCE South 01°21’23” East a distance of 787.85 feet;

THENCE South 89°19’45” West a distance of 265.47 feet to a point on the west
line of the East Half of the Southwest Quarter of said Section 14;

THENCE North 01°13’44” West, along said west line, a distance of 1,180.67 feet
to the POINT OF BEGINNING.

Said tract containing 1,087,366 square feet or 24.9625 acres more or less.

HEP AREA 5

A tract of land lying in the Southeast Quarter of Section 14, and Government
Lots 5 and 6 of Section 13, all in Township 19 North, Range 12 East of the
Indian Base and Meridian, Tulsa County, State of Oklahoma, according to the
United States government survey thereof, and being more particularly described
as follows:

COMMENCING at the northeast corner of the Southeast Quarter of said Section 14;

THENCE South 01°17’59” East, along the common line between said Sections 14 and
13, a distance of 712.02 feet to the POINT OF BEGINNING;

THENCE North 89°41’22” East a distance of 298.19 feet;

THENCE South 16°36’34” East a distance of 394.53 feet;

THENCE South 11°29’12” East a distance of 374.39 feet;

THENCE South 88°37’53” West a distance of 538.01 feet;

THENCE South 00°10’17” East a distance of 375.72 feet;

THENCE North 88°36’24” East a distance of 409.94 feet;

THENCE South 00°36’51” East a distance of 253.54 feet;

THENCE South 69°21’44” West a distance of 246.03 feet;

THENCE North 86°19’14” West a distance of 98.24 feet;

THENCE South 63°37’26” West a distance of 218.69 feet;

THENCE South 58°35’58” West a distance of 258.38 feet;

THENCE North 22°01’14” West a distance of 130.35 feet;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE North 02°27’32” West a distance of 421.71 feet;

THENCE North 00°55’39” West a distance of 1,127.66 feet;

THENCE North 85°45’23” East a distance of 225.17 feet;

THENCE North 89°41’22” East a distance of 244.09 feet to the POINT OF BEGINNING.

Said tract containing 1,108,516 square feet or 25.4480 acres more or less.

HEP AREA 6

A tract of land lying in the Southeast Quarter of Section 14, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
according to the United States government survey thereof, and being more
particularly described as follows:

COMMENCING at the northeast corner of the Southeast Quarter of said Section 14;

THENCE South 01°17’59” East, along the east line of the Southeast Quarter of
said Sections 14, a distance of 1,300.40 feet;

THENCE South 88°42’01” West a distance of 878.08 feet to the POINT OF BEGINNING;

THENCE South 89°17’16” West a distance of 128.55 feet;

THENCE North 00°08’03” East a distance of 318.24 feet;

THENCE East a distance of 122.24 feet;

THENCE South 01°00’16” East a distance of 316.69 feet to the POINT OF BEGINNING.

Said tract containing 39,805 square feet or 0.9138 acres more or less.

HEP OTHER ASSETS

A tract of land lying in the East Half of the Northwest Quarter and the
Northeast Quarter of Section 23, Township 19 North, Range 12 East of the Indian
Base and Meridian, Tulsa County, State of Oklahoma, and being more particularly
described as follows:

COMMENCING at the northeast corner of the said Northwest Quarter, said point
also being the northwest corner of the said Northeast Quarter;

THENCE South 00°58’59” East, along the common line between the Northwest Quarter
and the Northeast Quarter, a distance of 564.68 feet to the POINT OF BEGINNING;

THENCE North 88°53’33” East a distance of 13.95 feet;

THENCE South 00°50’02” East a distance of 1,507.22 feet;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 89°42’24” West a distance of 188.15 feet;

THENCE North 00°38’14” West a distance of 291.81 feet;

THENCE South 88°54’13” West a distance of 209.06 feet;

THENCE South 01°49’49” East a distance of 268.80 feet;

THENCE South 87°29’45” West a distance of 115.41 feet;

THENCE South 00°12’20” West a distance of 266.41 feet;

THENCE South 89°05’12” West a distance of 316.77 feet;

THENCE North 01°06’24” West a distance of 282.09 feet;

THENCE continuing North 01°06’24” West a distance of 271.57 feet;

THENCE North 86°34’04” West a distance of 80.75 feet;

THENCE South 89°03’38” West a distance of 427.05 feet to a point on the west
line of the East Half of the said Northwest Quarter;

THENCE North 00°54’11” West, along said west line, a distance of 1,550.38 feet;

THENCE South 89°26’14” East a distance of 367.80 feet;

THENCE North 87°38’43” East a distance of 141.55 feet;

THENCE South 00°44’21” East a distance of 801.29 feet;

THENCE North 89°01’16” East a distance of 433.79 feet;

THENCE North 00°09’34” East a distance of 447.85 feet;

THENCE North 88°53’33” East a distance of 377.19 feet to the POINT OF BEGINNING.

Said tract containing 1,856,282 square feet or 42.6144 acres more or less.

A tract of land lying in the East Half of the Southwest Quarter and the
Southeast Quarter of Section 14, Township 19 North, Range 12 East of the Indian
Base and Meridian, Tulsa County, State of Oklahoma, according to the United
States government survey thereof, and being more particularly described as
follows:

COMMENCING at the southeast corner of the said East Half of the Southwest
Quarter, said point also being the southwest corner of the said Southeast
Quarter;

THENCE North 01°14’16” West, along the common line between the said Southeast
and Southwest Quarter a distance of 1,127.81 feet to the POINT OF BEGINNING;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 88°43’23” West a distance of 273.63 feet;

THENCE North 01°05’02” West a distance of 787.59 feet;

THENCE North 01°30’42” West a distance of 402.41 feet;

THENCE North 87°22’40” East a distance of 209.33 feet;

THENCE South 86°32’11” East a distance of 50.14 feet;

THENCE South 57°19’41” East, passing at 17.12 feet the common line between the
said Southwest Quarter and the Southeast Quarter, and continuing for a total
distance of 41.07 feet;

THENCE South 00°55’38” East a distance of 1,167.85 feet;

THENCE South 88°43’23” West a distance of 13.55 feet to the POINT OF BEGINNING.

Said tract containing 344,581 square feet or 7.9105 acres more or less.

A tract of land lying in Government Lot 6 of Section 13 and the Southeast
Quarter of Section 14, Township 19 North, Range 12 East of the Indian Base and
Meridian, Tulsa County, Oklahoma, and being more particularly described as
follows:

COMMENCING at the northeast corner of the Southeast Quarter of said Section 14;

THENCE South 01°17’58” East, along the common line between said Sections 13 and
14, a distance of 1,466.75 feet to the POINT OF BEGINNING;

THENCE North 88°37’53” East a distance of 337.54 feet;

THENCE South 00°36’51” East a distance of 375.50 feet;

THENCE South 88°36’24” West a distance of 409.94 feet;

THENCE North 00°10’17” West a distance of 375.72 feet;

THENCE North 88°37’53” East a distance of 69.49 feet to the POINT OF BEGINNING.

Said tract of land containing 153,409 square feet or 3.5218 acres more or less.

A tract of land lying in the East Half of the Southwest Quarter of Section 14,
Township 19 North, Range 12 East of the Indian Base and Meridian, Tulsa County,
Oklahoma, and being more particularly described as follows:

COMMENCING at southeast corner of the Southwest Quarter of said Section 14;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 89°17’34” West, along the south line of the said Southwest Quarter,
a distance of 273.89 feet;

THENCE North 00°42’26” West a distance of 319.04 feet to the POINT OF BEGINNING;

THENCE South 88°42’44” West a distance of 394.78 feet;

THENCE South 88°24’34” West a distance of 382.43 feet;

THENCE North 02°48’56” West a distance of 422.64 feet;

THENCE North 01°21’23” West a distance of 787.85 feet;

THENCE North 88°04’21” East a distance of 395.99 feet;

THENCE South 01°30’14” East a distance of 795.92 feet;

THENCE North 89°05’59” East a distance of 387.07 feet;

THENCE South 01°45’27” East a distance of 414.21 feet to the POINT OF BEGINNING.

Said tract containing 640,567 square feet or 14.7054 acres more or less.

A tract of land lying in the Southeast Quarter of Section 14, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, Oklahoma, and being
more particularly described as follows:

COMMENCING at southwest corner of the Southeast Quarter of said Section 14;

THENCE North 01°14’16” West, along the west line of the said Southeast Quarter,
a distance of 737.88 feet;

THENCE North 88°45’44” East a distance of 118.42 feet to the POINT OF BEGINNING;

THENCE North 00°59’42” West a distance of 366.36 feet;

THENCE North 88°29’12” East a distance of 120.43 feet;

THENCE South 80°02’26” East a distance of 119.54 feet;

THENCE South 73°20’45” East a distance of 75.84 feet;

THENCE South 01°58’57” East a distance of 306.59 feet;

THENCE South 83°09’10” West a distance of 151.16 feet;

THENCE South 89°04’44” West a distance of 164.96 feet to the POINT OF BEGINNING.

Said tract containing 109,842 square feet or 2.5216 acres more or less.

 

Exhibit E-3



--------------------------------------------------------------------------------

A tract of land lying in the Southeast Quarter of Section 14, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, Oklahoma, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southeast Quarter;

THENCE South 01°17’57” East, along the east line of said Southeast Quarter, a
distance of 712.02 feet;

THENCE South 89°41’22” West a distance of 244.09 feet;

THENCE South 85°45’23” West a distance of 225.17 feet;

THENCE South 00°55’39” East a distance of 750.57 feet;

THENCE South 88°36’18” West a distance of 405.16 feet;

THENCE South 03°01’49” East a distance of 172.35 feet;

THENCE South 01°12’31” East a distance of 149.87 feet;

THENCE South 88°25’52” West a distance of 134.78 feet;

THENCE South 01°55’23” East a distance of 206.29 feet to the POINT OF BEGINNING;

THENCE North 89°02’26” East a distance of 111.41 feet;

THENCE South 07°07’38” West a distance of 40.12 feet;

THENCE South 02°41’42” East a distance of 52.93 feet;

THENCE South 89°19’36” West a distance of 105.80 feet;

THENCE North 01°56’12” West a distance of 92.11 feet to the POINT OF BEGINNING.

Said tract of land containing 9,850 square feet or 0.2261 acres more or less.

A tract of land lying in the Southeast Quarter of Section 14, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, Oklahoma, and being
more particularly described as follows:

COMMENCING at the northeast corner of the said Southeast Quarter;

THENCE South 01°17’57” East, along the east line of said Southeast Quarter, a
distance of 712.02 feet;

THENCE South 89°41’22” West a distance of 244.09 feet;

THENCE South 85°45’23” West a distance of 225.17 feet to the POINT OF BEGINNING;

THENCE South 00°55’39” East a distance of 750.57 feet;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 88°36’18” West a distance of 405.16 feet;

THENCE South 03°01’49” East a distance of 172.35 feet;

THENCE South 01°12’31” East a distance of 149.87 feet;

THENCE South 88°25’52” West a distance of 134.78 feet;

THENCE North 01°03’05” West a distance of 494.30 feet;

THENCE North 89°17’16” East a distance of 128.55 feet;

THENCE North 01°00’16” West a distance of 316.69 feet;

THENCE continuing North 01°00’16” West a distance of 273.01 feet;

THENCE North 88°59’37” East a distance of 392.66 feet;

THENCE South 64°59’40” East a distance of 15.02 feet to the POINT OF BEGINNING.

Said tract of land containing 372,460 square feet or 8.5505 acres more or less.

A tract of land lying in the Northeast Quarter of Section 23, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
and being more particularly described as follows:

COMMENCING at the northwest corner of said Northeast Quarter;

THENCE North 89°17’34” East, along the north line of said Northeast Quarter, a
distance of 366.03 feet;

THENCE South 00°42’26” East a distance of 212.66 feet to the POINT OF BEGINNING;

THENCE North 89°01’01” East a distance of 60.00 feet;

THENCE South 00°58’59” East a distance of 110.00 feet;

THENCE South 89°01’01” West a distance of 60.00 feet;

THENCE North 00°58’59” West a distance of 110.00 feet to the POINT OF BEGINNING.

Said tract containing 6,600 square feet or 0.1515 acres more or less.

A tract of land lying in the Northeast Quarter of Section 23, Township 19 North,
Range 12 East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
and being more particularly described as follows:

COMMENCING at the northwest corner of said Northeast Quarter;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE North 89°17’34” East, along the north line of said Northeast Quarter, a
distance of 260.93 feet;

THENCE South 00°42’26” East a distance of 193.45 feet to the POINT OF BEGINNING;

THENCE North 89°01’01” East a distance of 70.00 feet;

THENCE South 00°58’59” East a distance of 340.00 feet;

THENCE South 89°01’01” West a distance of 70.00 feet;

THENCE North 00°58’59” West a distance of 340.00 feet to the POINT OF BEGINNING.

Said tract containing 23,800 square feet or 0.5464 acres more or less.

A tract of land lying in the Southeast Quarter of Section 14 and the Northeast
Quarter of Section 23, Township 19 North, Range 12 East of the Indian Base and
Meridian, Tulsa County, Oklahoma, and being more particularly described as
follows:

COMMENCING at southwest corner of the Southeast Quarter of said Section 14, said
point also being the the northwest corner of the Northeast Quarter of said
Section 23;

THENCE North 89°17’34” East, along the common line between said Sections 14 and
23, a distance of 883.82 feet to the POINT OF BEGINNING;

THENCE North 01°24’27” West a distance of 1,388.91 feet;

THENCE North 08°33’08” East a distance of 170.84 feet;

THENCE South 81°26’52” East a distance of 20.00 feet;

THENCE South 08°33’08” West a distance of 10.00 feet;

THENCE North 81°26’52” West a distance of 10.00 feet;

THENCE South 08°33’08” West a distance of 38.55 feet;

THENCE South 01°24’27” East a distance of 596.53 feet;

THENCE North 88°35’33” East a distance of 25.00 feet;

THENCE South 01°24’27” East a distance of 25.00 feet;

THENCE South 88°35’33” West a distance of 25.00 feet;

THENCE South 01°24’27” East a distance of 334.27 feet;

THENCE North 88°35’33” East a distance of 61.00 feet;

 

Exhibit E-3



--------------------------------------------------------------------------------

THENCE South 01°24’27” East a distance of 15.00 feet;

THENCE South 88°35’33” West a distance of 61.00 feet;

THENCE South 01°24’27” East, passing at 537.21 feet the common line between said
Sections 14 and 23, and continuing for a total distance of 610.32 feet;

THENCE South 05°22’04” West a distance of 183.62 feet;

THENCE South 01°15’33” East a distance of 475.90 feet;

THENCE North 88°44’27” East a distance of 5.00 feet;

THENCE South 01°15’33” East a distance of 20.00 feet;

THENCE South 88°44’27” West a distance of 15.00 feet;

THENCE North 01°15’33” West a distance of 751.70 feet to the POINT OF BEGINNING.

Said tract containing 58,733 square feet or 1.3483 acres more or less.

A tract of land lying in the East Half of the Northwest Quarter of Section 23,
Township 19 North, Range 12 East of the Indian Base and Meridian, Tulsa County,
Oklahoma, and being more particularly described as follows:

COMMENCING at the northeast corner of the said Northwest Quarter

THENCE South 89°17’34” West, along the north line of the said Northwest Quarter,
a distance of 316.92 feet;

THENCE South 00°42’26” East a distance of 12.00 feet to the POINT OF BEGINNING;

THENCE South 00°42’26” East a distance of 30.00 feet;

THENCE South 89°17’34” West a distance of 140.00 feet;

THENCE North 00°42’26” West a distance of 30.00 feet;

THENCE North 89°17’34” East a distance of 140.00 feet to the POINT OF BEGINNING.

Said tract containing 4,200 square feet or 0.0964 acres more or less.

 

Exhibit E-3



--------------------------------------------------------------------------------

Exhibit E-4

to

Master Lease and Access Agreement

 

 

[Legal Description for Woods Cross Refinery Complex (excluding the Woods Cross
Pipeline Pad)]

LEGAL DESCRIPTION FOR TANK 103:

BEGINNING AT A POINT NORTH 89°47’37” EAST 1214.48 FEET ALONG THE SECTION LINE
AND NORTH 17.43 FEET FROM THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2 NORTH,
RANGE 1 WEST SALT LAKE BASE AND MERIDIAN AND RUNNING THENCE WEST 127.59 FEET;
THENCE NORTH 114.20 FEET; THENCE EAST 127.59 FEET; THENCE SOUTH 114.20 FEET TO
THE POINT OF BEGINNING.

CONTAINS 0.33 ACRES

THE BASIS OF BEARING FOR THE ABOVE DESCRIPTION IS NORTH 89°26’13” EAST BETWEEN
THE FOUND MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 1100 WEST AND THE FOUND
MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 800 WEST.

LEGAL DESCRIPTION FOR TANK 121:

BEGINNING AT A POINT NORTH 89°47’37” EAST 1245.39 FEET ALONG THE SECTION LINE
AND NORTH 530.12 FEET FROM THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2 NORTH,
RANGE 1 WEST SALT LAKE BASE AND MERIDIAN AND RUNNING THENCE WEST 243.16 FEET;
THENCE NORTH 181.87 FEET; THENCE EAST 243.16 FEET; THENCE SOUTH 181.87 FEET TO
THE POINT OF BEGINNING.

CONTAINS 1.02 ACRES

THE BASIS OF BEARING FOR THE ABOVE DESCRIPTION IS NORTH 89°26’13” EAST BETWEEN
THE FOUND MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 1100 WEST AND THE FOUND
MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 800 WEST.

LEGAL DESCRIPTION FOR TANK 126:

BEGINNING AT A POINT NORTH 89°47’37” EAST 1160.50 FEET ALONG THE SECTION LINE
AND NORTH 364.64 FEET FROM THE SOUTHWEST CORNER SECTION 24, TOWNSHIP 2 NORTH,
RANGE 1 WEST SALT LAKE BASE AND MERIDIAN AND RUNNING THENCE WEST 200.60 FEET;
THENCE NORTH 15°16’07” EAST 148.03 FEET; THENCE EAST 161.62 FEET; THENCE SOUTH
142.81 FEET TO THE POINT OF BEGINNING.

CONTAINS 0.59 ACRES

THE BASIS OF BEARING FOR THE ABOVE DESCRIPTION IS NORTH 89°26’13” EAST BETWEEN
THE FOUND MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 1100 WEST AND THE FOUND
MONUMENT AT THE INTERSECTION OF 500 SOUTH AND 800 WEST.

 

Exhibit E-4



--------------------------------------------------------------------------------

Exhibit E-5

to

Master Lease and Access Agreement

 

 

[Legal Description for Woods Cross Pipeline Pad]

12” HEP to UNEV Refined Products Pipeline Origin Trap and Piping, Associated
SCADA Control Building, and Satellite Dish

A PART OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 2 NORTH, RANGE 1 WEST,
SALT LAKE BASE AND MERIDIAN, DAVIS COUNTY, STATE OF UTAH, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT WHICH LIES NORTH A DISTANCE OF 385.36 FEET AND EAST A
DISTANCE OF 496.23 FEET FROM THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2
NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN, SAID SOUTHWEST CORNER OF
SECTION 24 LIES SOUTH 89°26’58” WEST 2462.29 FEET AND NORTH 544.10 FEET FROM THE
MONUMENT LOCATED AT THE INTERSECTION OF 500 SOUTH STREET AND 800 WEST STREET
(BASIS OF BEARING BEING SOUTH 89°49’33” WEST 2708.26 FEET ALONG MONUMENT LINE
BETWEEN THE MONUMENT LOCATED AT THE INTERSECTION OF 500 WEST STREET AND 500
SOUTH STREET AND THE MONUMENT LOCATED AT INTERSECTION OF 800 WEST STREET AND 500
SOUTH STREET) AND RUNNING THENCE SOUTH 80°44“25” EAST 195.16 FEET; THENCE SOUTH
09°13“37” WEST 175.44 FEET; THENCE NORTH 80°55“06” WEST 193.45 FEET; THENCE
NORTH 08°40“05” EAST 176.05 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

CONTAINS: 34,147 SQ. FT., OR 0.784 ACRES, MORE OR LESS, AS DESCRIBED.

8” HEP to Chevron Refined Products Pipeline Origin Trap and Piping

A PART OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 2 NORTH, RANGE I WEST,
SALT LAKE BASE AND MERIDIAN, DAVIS COUNTY, STATE OF UTAH, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT WHICH LIES NORTH A DISTANCE OF 83.09 FEET AND EAST A
DISTANCE OF 860.40 FEET FROM THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2
NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN, SAID SOUTHWEST CORNER OF
SECTION 24 LIES SOUTH 89°26’58” WEST 2462.37 FEET AND NORTH 562.11 FEET FROM THE
MONUMENT LOCATED AT THE INTERSECTION OF 500 SOUTH STREET AND 800 WEST STREET
(BASIS OF BEARING BEING SOUTH 89°49’33” WEST 2708.26 FEET ALONG MONUMENT LINE
BETWEEN THE MONUMENT LOCATED AT THE INTERSECTION OF 500 WEST STREET AND 500
SOUTH STREET AND THE MONUMENT LOCATED AT THE INTERSECTION OF 800 WEST STREET AND
500 SOUTH STREET) AND RUNNING THENCE NORTH 09°00’09” WEST 22.50 FEET; THENCE
NORTH 80°59’51” WEST 10.00 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

CONTAINS: 225 SQ. FT., OR 0.005 ACRES, MORE OR LESS, AS DESCRIBED.

 

Exhibit E-5



--------------------------------------------------------------------------------

A PART OF THE SOUTHWEST QUARTER OF SECTION 24 AND THE SOUTHEAST QUARTER OF
SECTION 23, TOWNSHIP 2 NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN, DAVIS
COUNTY, STATE OF UTAH, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

A 15 FOOT WIDE PIPELINE EASEMENT, BEING 7.5 FEET ON EACH SIDE OF THE FOLLOWING
DESCRIBED CENTERLINE:

BEGINNING AT A POINT WHICH LIES NORTH A DISTANCE OF 83.09 FEET AND EAST A
DISTANCE OF 860.40 FEET AND SOUTH 80°59’51” EAST A DISTANCE OF 1.61 FEET FROM
THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2 NORTH, RANGE 1 WEST, SALT LAKE
BASE AND MERIDIAN, SAID SOUTHWEST CORNER OF SECTION 24 LIES SOUTH 89°26’58” WEST
2462.37 FEET AND NORTH 562.11 FEET FROM THE MONUMENT LOCATED AT THE INTERSECTION
OF 500 SOUTH STREET AND 800 WEST STREET (BASIS OF BEARING BEING SOUTH 89°49’33”
WEST 2708.26 FEET ALONG MONUMENT LINE BETWEEN THE MONUMENT LOCATED AT THE
INTERSECTION OF 500 WEST STREET AND 500 SOUTH STREET AND THE MONUMENT LOCATED AT
THE INTERSECTION OF 800 WEST STREET AND 500 SOUTH STREET) AND RUNNING

THENCE SOUTH 10°15’42” WEST 11.42 FEET;

THENCE SOUTH 38°28’34” WEST 2.43 FEET;

THENCE NORTH 77°53’59” WEST 9.48 FEET;

THENCE NORTH 81°09’17” WEST 9.21 FEET;

THENCE SOUTH 08°54’28” WEST 585.03 FEET, MORE OR LESS, TO THE NORTHERLY

RIGHT OF WAY LINE OF 500 SOUTH STREET ON THE SOUTHERLY LINE OF

GRANTOR’S LAND AND TERMINATING.

CONTAINS: 9,284 SQ. FT., OR 0.213 ACRES, MORE OR LESS, AS DESCRIBED.

10” HEP to Pioneer Refined Products Pipeline Origin Trap and Piping

A PART OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 2 NORTH, RANGE 1 WEST,
SALT LAKE BASE AND MERIDIAN, DAVIS COUNTY, STATE OF UTAH, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT WHICH LIES NORTH A DISTANCE OF 2.01 FEET AND EAST A
DISTANCE OF 1471.29 FEET FROM THE SOUTHWEST CORNER OF SECTION 24, TOWNSHIP 2
NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN, SAID SOUTHWEST CORNER OF
SECTION 24 LIES SOUTH 89°26’58” WEST 2462.37 FEET AND NORTH 562.11 FEET FROM THE
MONUMENT LOCATED AT THE INTERSECTION OF 500 SOUTH STREET AND 800 WEST STREET
(BASIS OF BEARING BEING SOUTH 89°49’33” WEST 2708.26 FEET ALONG MONUMENT LINE
BETWEEN THE MONUMENT LOCATED AT THE INTERSECTION OF 500 WEST STREET AND 500
SOUTH STREET AND THE MONUMENT LOCATED AT THE INTERSECTION OF 800 WEST STREET AND
500 SOUTH STREET) AND RUNNING THENCE SOUTH 20.00 FEET; THENCE WEST 20.00 FEET;
THENCE NORTH 20.00 FEET; THENCE EAST 20.00 FEET, MORE OR LESS, TO THE POINT OF
BEGINNING.

CONTAINS: 400 SQ. FT., OR 0.009 ACRES, MORE OR LESS, AS DESCRIBED.

 

Exhibit E-5



--------------------------------------------------------------------------------

A PART OF THE SOUTHWEST QUARTER OF SECTION 24 AND THE SOUTHEAST

QUARTER OF SECTION 23, TOWNSHIP 2 NORTH, RANGE 1 WEST, SALT LAKE BASE

AND MERIDIAN, DAVIS COUNTY, STATE OF UTAH, BEING MORE PARTICULARLY

DESCRIBED AS FOLLOWS:

A 15 FOOT WIDE PIPELINE EASEMENT, BEING 7.5 FEET ON EACH SIDE OF THE

FOLLOWING DESCRIBED CENTERLINE:

BEGINNING AT A POINT WHICH LIES NORTH A DISTANCE OF 2.01 FEET AND EAST A
DISTANCE OF 1471.29 FEET AND SOUTH A DISTANCE OF 15.00 FEET FROM THE SOUTHWEST
CORNER OF SECTION 24, TOWNSHIP 2 NORTH, RANGE 1 WEST, SALT LAKE BASE AND
MERIDIAN, SAID SOUTHWEST CORNER OF SECTION 24 LIES SOUTH 89°26’58” WEST 2462.37
FEET AND NORTH 562.11 FEET FROM THE MONUMENT LOCATED AT THE INTERSECTION OF 500
SOUTH STREET AND 800 WEST STREET (BASIS OF BEARING BEING SOUTH 89°49’33” WEST
2708.26 FEET ALONG MONUMENT LINE BETWEEN THE MONUMENT LOCATED AT THE
INTERSECTION OF 500 WEST STREET AND 500 SOUTH STREET AND THE MONUMENT LOCATED AT
THE INTERSECTION OF 800 WEST STREET AND 500 SOUTH STREET) AND RUNNING

THENCE SOUTH 89°42’44” EAST 8.43 FEET;

THENCE SOUTH 88°37’20” EAST 5.98 FEET;

THENCE SOUTH 87°53’57” EAST 12.65 FEET;

THENCE SOUTH 44°38’30” EAST 19.46 FEET;

THENCE SOUTH 01°52’26” WEST 16.78 FEET;

THENCE SOUTH 00°13’11” EAST 78.46 FEET;

THENCE SOUTH 00°16’47” WEST 90.70 FEET;

THENCE SOUTH 00°12’31” WEST 75.84 FEET;

THENCE SOUTH 00°06’34” EAST 48.54 FEET;

THENCE SOUTH 00°00’05” EAST 83.16 FEET;

THENCE SOUTH 00°10’32” EAST 76.59 FEET, MORE OR LESS, TO THE NORTHERLY RIGHT OF
WAY LINE OF 500 SOUTH STREET ON THE SOUTHERLY LINE OF GRANTOR’S LAND AND
TERMINATING.

CONTAINS: 7,749 SQ. FT., OR 0.178 ACRES, MORE OR LESS, AS DESCRIBED.

 

Exhibit E-5



--------------------------------------------------------------------------------

Exhibit E-6

to

Master Lease and Access Agreement

 

 

[Legal Description for Navajo Refinery Complex (excluding the Truck Rack, the
Artesia Blending Station and the Artesia Pump and Receiving Stations)]

 

Exhibit E-6



--------------------------------------------------------------------------------

LOGO [g51001g92i47.jpg]

 

Exhibit E-6



--------------------------------------------------------------------------------

Exhibit E-7

to

Master Lease and Access Agreement

 

 

[Legal Description for Artesia Pump and Receiving Stations]

El Paso 8”/12” Products Pipeline Originating Pump Station;

Four Corners 12” Products Pipeline Originating Station;

Lovington 8” Pipeline Receiving Station;

Lovington 10” Pipeline Receiving Station;

Lovington 16” Pipeline Receiving Station; and

Natural Gas 8” Pipeline Receiving Station

A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT A POINT WHICH LIES N.00°03’12”E., 1,550.98 FEET AND S.89°56’39”E.,
1,357.30 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 9; THENCE N.00°37’05”W.,
273.20 FEET; THENCE S.89°41’31”E., 30.10 FEET; THENCE S.00°22’11”W., 57.00 FEET;
THENCE S.89°54’09”E., 110.00 FEET; THENCE N.01°28’56”W., 71.10 FEET; THENCE
N.89°59’36”E., 159.90 FEET; THENCE N.00°04’44”W., 117.00 FEET; THENCE
S.88°15’46”E., 159.20 FEET; THENCE S.01°15’48”W., 399.70 FEET; THENCE
N.89°56’19”W., 445.00 FEET TO THE POINT OF BEGINNING. SAID TRACT OF LAND
CONTAINING 3.1906 ACRES, MORE OR LESS.

El Paso 6” Pipeline Pump Station

A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO AND BEING MORE PARTICULARLY DESCRIBED HEREIN
AS FOLLOWS:

BEGINNING AT A POINT WHICH LIES IN N.00°03’12”E., 2,000.73 FEET AND
S.89°55’55”E., 209.55 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 9; THENCE
N.89°48’19”E., 128.13 FEET; THENCE S.00°02’29”E., 307.18 FEET; THENCE
S.88°50’31”W., 102.17 FEET; THENCE N.04°34’06”W., 74.10 FEET; THENCE
N.89°31’37”W., 12.60 FEET; THENCE N.0l°52’38”W., 235.00 FEET TO THE POINT OF
BEGINNING. SAID TRACT OF LAND CONTAINING 0.8467 ACRES, MORE OR LESS.

Roswell 4” Pipeline Pump Station

A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT A POINT WHICH LIES S.00°03’12”W., 1,705.65 FEET AND S.89°56’48”E.,
110.28 FEET FROM THE NORTHWEST CORNER OF SAID SECTION 9; THENCE S.89°45’19”E.,
64.10 FEET; THENCE S.00°00’10”W., 36.00 FEET; THENCE N.89°45’19”W., 64.10 FEET;
THENCE N.00°00’10”E., 36.00 FEET TO THE POINT OF BEGINNING. SAID TRACT OF LAND
CONTAINING 0.0530 ACRES, MORE OR LESS.

 

Exhibit E-7